 



Exhibit 10.3
EXECUTION COPY
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF AUGUST 3, 2007
AMONG
WASHINGTON GAS LIGHT COMPANY,
THE LENDERS PARTIES HERETO,
WACHOVIA BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY,
AS SYNDICATION AGENT,
CITIBANK, N.A.,
SUNTRUST BANK
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS,
AND
WACHOVIA CAPITAL MARKETS, LLC,
AS LEAD ARRANGER AND BOOK RUNNER





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I INTERPRETATION     1  
 
  1.1   Definitions     1  
 
  1.2   Other Interpretive Provisions     14  
 
                ARTICLE II CREDIT FACILITY     14  
 
  2.1   The Facility     14  
 
      2.1.1 Amount of Facility     14  
 
      2.1.2 Availability of Facility     15  
 
      2.1.3 Repayment of Facility     15  
 
  2.2   Ratable Loans     15  
 
      2.2.1 Commitment to Lend     15  
 
      2.2.2 Types of Ratable Loans     15  
 
      2.2.3 Method of Selecting Types and Interest Periods for Ratable Loans    
15  
 
      2.2.4 Conversion and Continuation of Outstanding Loans.     16  
 
  2.3   Competitive Bid Loans     17  
 
      2.3.1 Competitive Bid Option     17  
 
      2.3.2 Competitive Bid Quote Request     17  
 
      2.3.3 Invitation for Competitive Bid Quotes     18  
 
      2.3.4 Submission and Contents of Competitive Bid Quotes     18  
 
      2.3.5 Notice to Borrower     19  
 
      2.3.6 Acceptance and Notice by Borrower     19  
 
      2.3.7 Allocation by Administrative Agent     20  
 
      2.3.8 Administration Fee     21  
 
  2.4   Funding by Lenders; Disbursement to the Borrower     21  
 
      2.4.1 Ratable Loans     21  
 
      2.4.2 Competitive Bid Loans     21  
 
  2.5   Fees     21  
 
      2.5.1 Facility Fee     21  
 
      2.5.2 Utilization Fee     22  
 
  2.6   Reductions in Aggregate Commitments; Increases in Aggregate Commitments
    22  
 
      2.6.1 Reductions     22  
 
      2.6.2 Increases     22  
 
  2.7   Extension Option     23  
 
  2.8   Term-Out Option     23  
 
  2.9   Repayments; Optional Principal Prepayments     24  
 
  2.10   Changes in Interest Rate, etc     24  
 
  2.11   Rates Applicable After Default     25  
 
  2.12   Method of Payment     25  
 
  2.13   Evidence of Indebtedness     26  
 
  2.14   Telephonic Notices     26  
 
  2.15   Interest Payment Dates; Interest and Fee Basis     26  





--------------------------------------------------------------------------------



 



                              Page
 
  2.16   Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions     27  
 
  2.17   Lending Installations     27  
 
  2.18   Non-Receipt of Funds by the Administrative Agent     27  
 
  2.19   Maximum Interest Rate     28  
 
                ARTICLE III YIELD PROTECTION; TAXES     28  
 
  3.1   Yield Protection     28  
 
  3.2   Changes in Capital Adequacy Regulations     29  
 
  3.3   Availability of Types of Loans     29  
 
  3.4   Funding Indemnification     29  
 
  3.5   Taxes.     30  
 
  3.6   Lender Statements; Survival of Indemnity     31  
 
                ARTICLE IV CONDITIONS PRECEDENT     32  
 
  4.1   Initial Loan     32  
 
  4.2   Each Loan     33  
 
                ARTICLE V REPRESENTATIONS AND WARRANTIES     33  
 
  5.1   Corporate Existence     34  
 
  5.2   Financial Condition     34  
 
  5.3   Litigation.     34  
 
  5.4   No Breach     34  
 
  5.5   Corporate Action     35  
 
  5.6   Regulatory Approval     35  
 
  5.7   Regulations U and X     35  
 
  5.8   Pension and Welfare Plans     35  
 
  5.9   Accuracy of Information     35  
 
  5.10   Taxes     36  
 
  5.11   Environmental Warranties     36  
 
  5.12   Investment Company Act     37  
 
                ARTICLE VI COVENANTS     37  
 
  6.1   Financial Statements     37  
 
  6.2   Litigation     39  
 
  6.3   Corporate Existence, Compliance with Laws, Taxes, Examination of Books,
Insurance, etc     39  
 
  6.4   Use of Proceeds     39  
 
  6.5   Environmental Covenant     39  
 
  6.6   Financial Covenant     40  
 
  6.7   Local Regulatory Commission Approval     40  
 
                ARTICLE VII EVENTS OF DEFAULT     40  
 
                ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    
42  
 
  8.1   Acceleration     42  
 
  8.2   Amendments     42  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  8.3   Preservation of Rights     43  
 
                ARTICLE IX GENERAL PROVISIONS     43  
 
  9.1   Survival of Representations     43  
 
  9.2   Governmental Regulation     43  
 
  9.3   Headings     44  
 
  9.4   Entire Agreement     44  
 
  9.5   Several Obligations; Benefits of this Agreement     44  
 
  9.6   Expenses; Indemnification.     44  
 
  9.7   Numbers of Documents     45  
 
  9.8   Accounting     45  
 
  9.9   Severability of Provisions     45  
 
  9.10   Nonliability of Lenders     45  
 
  9.11   Confidentiality     46  
 
  9.12   Disclosure     46  
 
  9.13   Rights Cumulative     46  
 
  9.14   Syndication Agent; Documentation Agents     46  
 
                ARTICLE X THE ADMINISTRATIVE AGENT     46  
 
  10.1   Appointment; Nature of Relationship     46  
 
  10.2   Powers     47  
 
  10.3   General Immunity     47  
 
  10.4   No Responsibility for Loans, Recitals, etc     47  
 
  10.5   Action on Instructions of Lenders     47  
 
  10.6   Employment of Agents and Counsel     48  
 
  10.7   Reliance on Documents; Counsel     48  
 
  10.8   Administrative Agent’s Reimbursement and Indemnification     48  
 
  10.9   Notice of Default     48  
 
  10.10   Rights as a Lender     49  
 
  10.11   Lender Credit Decision     49  
 
  10.12   Successor Administrative Agent     49  
 
  10.13   Administrative Agent and Arranger Fees     50  
 
  10.14   Delegation to Affiliates     50  
 
                ARTICLE XI SETOFF; RATABLE PAYMENTS     50  
 
  11.1   Setoff     50  
 
  11.2   Ratable Payments     50  
 
                ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS  
  51  
 
  12.1   Successors and Assigns     51  
 
  12.2   Participations     51  
 
      12.2.1 Permitted Participants; Effect     51  
 
      12.2.2 Voting Rights     51  
 
      12.2.3 Benefit of Setoff     52  
 
      12.2.4 Benefit of Certain Provisions     52  
 
  12.3   Assignments     53  
 
      12.3.1 Permitted Assignments     53  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
      12.3.2 Effect; Effective Date     53  
 
  12.4   Assignment to Reflect Amended Commitments     53  
 
  12.5   Dissemination of Information     54  
 
  12.6   Tax Treatment     54  
 
                ARTICLE XIII NOTICES     54  
 
  13.1   Notices     54  
 
  13.2   Change of Address     55  
 
                ARTICLE XIV COUNTERPARTS; EFFECTIVENESS; AMENDMENT AND
RESTATEMENT OF EXISTING CREDIT
        AGREEMENT     55  
 
                ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF
JURY TRIAL     55  
 
  15.1   CHOICE OF LAW     55  
 
  15.2   CONSENT TO JURISDICTION     55  
 
  15.3   WAIVER OF JURY TRIAL     56  
 
  15.4   LIMITATION ON LIABILITY     56  
 
  15.5   USA PATRIOT Act Notice     56  

iv



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 1.1
  Pricing Schedule
Schedule 5.3
  Litigation
Schedule 5.8
  Employee Benefit Plans
Schedule 5.11
  Environmental Matters
 
   
EXHIBITS
   
 
   
EXHIBIT 2.2.3
  Form of Ratable Borrowing Notice
EXHIBIT 2.2.4
  Form of Notice of Conversion or Continuation
EXHIBIT 2.3.2
  Form of Competitive Bid Quote Request
EXHIBIT 2.3.3
  Form of Invitation for Competitive Bid Quotes
EXHIBIT 2.3.4
  Form of Competitive Bid Quote
EXHIBIT 2.6.2
  Form of Commitment Increase Supplement
EXHIBIT 2.9
  Form of Notice of Prepayment
EXHIBIT 2.13-1
  Form of Ratable Note
EXHIBIT 2.13-2
  Form of Competitive Bid Note
EXHIBIT 4.1(e)
  Form of Opinion
EXHIBIT 4.2
  Form of Compliance Certificate
EXHIBIT 12.3.1
  Form of Assignment Agreement

v



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 3, 2007 (the
“Agreement”), among WASHINGTON GAS LIGHT COMPANY, as Borrower, the financial
institutions from time to time parties hereto, as LENDERS, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent, BANK OF TOKYO-MITSUBISHI UFJ LTD.
TRUST COMPANY as SYNDICATION AGENT, and CITIBANK, N.A., SUNTRUST BANK and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agents.
RECITALS
     WHEREAS, the Borrower entered into that certain Amended and Restated Credit
Agreement dated as of September 30, 2005, among the Borrower, the several lender
parties listed on the signature pages thereof (each an “Existing Lender”), The
Bank of New York, as Administrative Agent, Wachovia Bank, National Association,
as Syndication Agent, and Bank of Tokyo-Mitsubishi Trust Company, SunTrust Bank
and Citibank, N.A., as Documentation Agents (the “Existing Credit Agreement”);
and
     WHEREAS, the Borrower has requested, and the Lenders have agreed, that the
Existing Credit Agreement be amended and restated in its entirety pursuant to
this Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
INTERPRETATION
     1.1 Definitions. As used in this Agreement:
     “Absolute Bid Rate” means, with respect to an Absolute Bid Rate Loan made
by a given Lender for the relevant Absolute Bid Rate Interest Period, the rate
of interest per annum (rounded to the nearest 1/100 of 1%) offered by such
Lender and accepted by the Borrower pursuant to Section 2.3.
     “Absolute Bid Rate Auction” means a solicitation of Competitive Bid Quotes
setting forth Absolute Bid Rates pursuant to Section 2.3.
     “Absolute Bid Rate Interest Period” means, with respect to an Absolute Bid
Rate Loan, a period of not less than 14 and not more than 180 days commencing on
a Business Day selected by the Borrower pursuant to this Agreement. If such
Absolute Bid Rate Interest Period would end on a day which is not a Business
Day, such Absolute Bid Rate Interest Period shall end on the next succeeding
Business Day.
     “Absolute Bid Rate Loan” means a Loan which bears interest at an Absolute
Bid Rate.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Agreement Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise, or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series





--------------------------------------------------------------------------------



 



of transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.
     “Additional Commitment Lender” is defined in Section 2.6.2.
     “Adjusted Eurodollar Rate” means, for any Eurodollar Interest Period, a
rate per annum (rounded upward, if necessary, to the next higher 1/16 of 1%)
equal to the rate obtained by dividing (i) the Eurodollar Rate for such Interest
Period by (ii) a percentage equal to 1.00 minus the Reserve Requirement in
effect from time to time during such Eurodollar Interest Period.
     “Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders pursuant to Article X, and not
in its individual capacity as a Lender or any successor Administrative Agent
appointed pursuant to Article X.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
     “Aggregate Commitments” means the aggregate of the Commitments of all the
Lenders, in the initial aggregate amount of $300,000,000, as increased or
decreased from time to time pursuant to the terms hereof.
     “Agreement” means this Agreement, including all schedules, annexes and
exhibits hereto.
     “Agreement Date” means August 3, 2007.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2%.
     “Alternate Base Rate Loan” means a Loan which, except as otherwise provided
in Section 2.10, bears interest at the Alternate Base Rate.
     “Applicable Law” means, anything in Section 15.1 to the contrary
notwithstanding, (i) all applicable common law and principles of equity and
(i) all applicable provisions of all (A) constitutions, statutes, rules,
regulations and orders of governmental bodies, (B) Governmental Approvals and
Governmental Registrations and (C) orders, decisions, judgments and decrees.
     “Applicable Margin” means, with respect to Ratable Loans of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Loans of such Type as set forth in the Pricing Schedule, but subject
to Section 2.8 hereof.

2



--------------------------------------------------------------------------------



 



     “Arranger” means WCMLLC.
     “Authorized Officer” means any of the Vice President and Chief Financial
Officer, Vice President and General Counsel, or the Treasurer of the Borrower,
acting singly.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.).
     “Borrower” means Washington Gas Light Company, a Virginia and District of
Columbia corporation.
     “Borrowing Date” means a date on which a Loan is made.
     “Borrowing Notice” means a Competitive Bid Borrowing Notice or a Ratable
Borrowing Notice, as the context may require.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Loans, a day other than a Saturday, Sunday or other day
on which banks in New York City are authorized to close and which is also a day
when dealings in Dollars are carried on in the London interbank market, and
(ii) for all other purposes, a day other than a Saturday, Sunday or other day on
which banks in New York City are authorized to close.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Generally Accepted Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Generally Accepted Accounting Principles.
     “Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by, and time deposits with, commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000; provided in each
case that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System List.
     “Change” means (i) any change after Agreement Date in the Risk Based
Capital Guidelines or (ii) any adoption of or change in any other Applicable
Law, governmental or quasi governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
Agreement Date which affects the amount of capital required or

3



--------------------------------------------------------------------------------



 



expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, for each Lender, the obligation of such Lender to make
Ratable Loans not exceeding the amount set forth opposite its signature below,
as it may be modified as a result of any assignment that has become effective
pursuant to Section 12.3.2 or as otherwise decreased or increased from time to
time pursuant to the terms hereof.
     “Commitment Increase” is defined in Section 2.6.2.
     “Commitment Increase Supplement” is defined in Section 2.6.2.
     “Competitive Bid Borrowing Notice” is defined in Section 2.3.6.
     “Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Bid
Rate Loan, or both, as the case may be.
     “Competitive Bid Margin” means the margin above or below the applicable
Eurodollar Base Rate (adjusted for reserve costs, if applicable) offered for a
Eurodollar Bid Rate Loan, expressed as a percentage (rounded to the nearest
1/100 of 1%) to be added to or subtracted from such Eurodollar Base Rate.
     “Competitive Bid Note” means any promissory note issued at the request of a
Lender pursuant to Section 2.13 to evidence its Competitive Bid Loans.
     “Competitive Bid Quote” means a competitive bid quote completed and
delivered by a Lender to the Administrative Agent in accordance with
Section 2.3.4.
     “Competitive Bid Quote Request” means a competitive bid quote request
completed and delivered by the Borrower to the Administrative Agent in
accordance with Section 2.3.2.
     “Consolidated Financial Indebtedness” means at any time the Financial
Indebtedness of the Borrower and its Subsidiaries calculated on a consolidated
basis as of such time.
     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Borrower and its Subsidiaries calculated on a consolidated basis
as of such time.
     “Consolidated Total Capitalization” means at any time the sum of
Consolidated Financial Indebtedness and Consolidated Net Worth, each calculated
at such time.
     “Contingent Obligation” of a Person means any agreement, Contract,
undertaking or arrangement by which such Person assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter,

4



--------------------------------------------------------------------------------



 



operating agreement, take or pay contract or the obligations of any such Person
as general partner of a partnership with respect to the liabilities of the
partnership.
     “Contract” means (i) any agreement, including an indenture, lease or
license, (ii) any deed or other instrument of conveyance, (iii) any certificate
of incorporation or charter and (iv) any by-law.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a group of trades or businesses (whether or not incorporated)
under common control which, together with the Borrower, are treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.
     “Conversion/Continuation Notice” is defined in Section 2.2.4.
     “Debt” means any Liability that constitutes “debt” or “Debt” under section
101(11) of the Bankruptcy Code or under the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any analogous Applicable Law.
     “Decreasing Commitment Lender” is defined in Section 12.4.
     “Documentation Agent” means each of Citibank, N.A., SunTrust Bank, and
Wells Fargo Bank, National Association, acting in the capacity as documentation
agent hereunder.
     “Dollars” and the sign “$” mean lawful money of the United States of
America.
     “Employee Benefit Plans” is defined in Section 5.8.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, Applicable Laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into ambient air, surface water,
ground water, land surface or subsurface strata, or (iv) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Eurodollar Bid Rates pursuant to Section 2.3.
     “Eurodollar Base Rate” means, with respect to a Eurodollar Base Rate Loan
for the relevant Eurodollar Interest Period, the sum of (i) the Adjusted
Eurodollar Rate applicable to such Eurodollar Interest Period plus (ii) the
Applicable Margin.
     “Eurodollar Base Rate Loan” means a Ratable Loan or a Term Loan which bears
interest at a Eurodollar Base Rate requested by the Borrower pursuant to
Section 2.2.

5



--------------------------------------------------------------------------------



 



     “Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan
made by a given Lender for the relevant Eurodollar Interest Period, the sum of
(i) the Adjusted Eurodollar Rate applicable to such Interest Period, plus
(ii) the Competitive Bid Margin offered by such Lender and accepted by the
Borrower with respect to such Eurodollar Bid Rate Loan.
     “Eurodollar Bid Rate Loan” means a Competitive Bid Loan which bears
interest at a Eurodollar Bid Rate.
     “Eurodollar Interest Period” means, with respect to a Eurodollar Loan, a
period of one, two, three or six months commencing on a Business Day selected by
the Borrower pursuant to this Agreement. Such Eurodollar Interest Period shall
end on the day which corresponds numerically to the date of such Business Day
one, two, three or six months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Eurodollar Interest Period shall end on the last Business
Day of such next, second, third or sixth succeeding month. If a Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day;
provided, however, that if such next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.
     “Eurodollar Loan” means a Eurodollar Base Rate Loan or Eurodollar Bid Rate
Loan or both, as the context may require.
     “Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Eurodollar Interest Period, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the British Bankers’ Association quotation that appears on the
Reuters Screen LIBOR01 (or otherwise on such page or screen as may replace such
Reuters Screen) as of 11:00 A.M., London time, two Business Days prior to the
beginning of the applicable Eurodollar Interest Period as the rate for U.S.
dollar deposits to be delivered on the first day of such Eurodollar Interest
Period, maintained for such interest period and having a maturity equal to such
Eurodollar Interest Period. In the event that such rate does not so appear on
the Reuters Screen (or otherwise as aforesaid), the “Eurodollar Rate” for
purposes of this definition shall be the arithmetic average (rounded to the
nearest 1/100 of 1%) of the offered quotation to first-class banks in the
interbank Eurodollar market by each Reference Bank in London for U.S. dollar
deposits with maturities comparable to the applicable Eurodollar Interest Period
determined as of 11:00 A.M. (London time) on the date which is two Business Days
prior to the commencement of such Eurodollar Interest Period. If any one or more
of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such Interest Rate, the
Administrative Agent shall determine such Interest Rate on the basis of timely
information furnished by the remaining Reference Bank or Reference Banks.
     “Event of Default” means an event described in Article VII.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative

6



--------------------------------------------------------------------------------



 



Agent is incorporated or organized or (ii) the jurisdiction in which the
Administrative Agent’s, such Lender’s principal executive office or applicable
Lending Installation is located.
     “Existing Credit Agreement” has the meaning assigned to it in the recitals.
     “Existing Lender” has the meaning assigned to it in the recitals.
     “Exiting Lender” means each Existing Lender that is not a Lender on the
Agreement Date.
     “Extension Option” means the option of the Borrower under Section 2.7
hereof to extend the Facility Termination Date.
     “Facility Fee” is defined in Section 2.5.1.
     “Facility Fee Rate” means, at any time, the percentage rate per annum at
which Facility Fees are accruing on the Aggregate Commitments (without regard to
usage) at such time as set forth in the Pricing Schedule.
     “Facility Termination Date” means August 3, 2012, subject to Sections 2.7
and 2.8 hereof.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.
     “Financial Indebtedness” of a Person means such Person’s (i) obligations
for borrowed money which, in accordance with Generally Accepted Accounting
Principles, would be shown as short-term debt on a consolidated balance sheet of
such Person, including obligations under notes, commercial paper, acceptances
and other short-term instruments, and (ii) obligations for borrowed money which,
in accordance with Generally Accepted Accounting Principles, would be shown as
long-term debt (including current maturities) on a consolidated balance sheet of
such Person.
     “Fitch” means Fitch Ratings, Ltd.
     “Generally Accepted Accounting Principles” means generally accepted
accounting principles in the United States as in effect from time to time,
applied in a manner consistent with those used in preparing the financial
statements referred to in Section 5.2.
     “Governmental Approval” means any authority, consent, approval, license (or
the like) or exemption (or the like) of any governmental unit.

7



--------------------------------------------------------------------------------



 



     “Governmental Registration” means any registration or filing (or the like)
with, or report or notice (or the like) to, any governmental unit.
     “Hazardous Material” means: any “hazardous substance”, as defined by
CERCLA; any petroleum product; or any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance within the meaning of any
other Environmental Law.
     “Increasing Commitment Lender” is defined in Section 12.4.
     “Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens on, or payable out of the proceeds or
production from, Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with Generally Accepted Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person,
(viii) Contingent Obligations in respect of any type of obligation described in
any of the other clauses of this definition, (ix) obligations in respect of
Letters of Credit, (x) Operating Lease Obligations, (xi) obligations in respect
of Sale and Leaseback Transactions and (xii) Off-Balance Sheet Liabilities.
     “Indemnified Person” means any Person that is, or at any time was, the
Administrative Agent, the Syndication Agent, a Documentation Agent, a Lender or
an Arranger or an Affiliate, director, officer, employee or agent of any such
Person.
     “Interest Period” means a Eurodollar Interest Period or an Absolute Bid
Rate Interest Period.
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit account or certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.
     “Invitation for Competitive Bid Quotes” means an Invitation for Competitive
Bid Quotes completed and delivered by the Administrative Agent to the Lenders in
accordance with Section 2.3.3.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement, any Additional Commitment Lenders, and their respective
successors and assigns.

8



--------------------------------------------------------------------------------



 



     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages hereof or on a
Schedule or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, in contract or tort,
liquidated or unliquidated, whether arising under Contract, Applicable Law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
     “Loan” means, with respect to a Lender, a loan made by such Lender pursuant
to Article II (and, in the case of a loan made pursuant to Section 2.2, any
conversion or continuation thereof).
     “Loan Document Related Claim” means any claim or dispute (whether arising
under Applicable Law, including any “environmental” or similar law, under
Contract or otherwise and, in the case of any proceeding relating to any such
claim or dispute, whether civil, criminal, administrative or otherwise) in any
way arising out of, related to, or connected with, the Loan Documents, the
relationships established thereunder or any actions or conduct thereunder or
with respect thereto, whether such claim or dispute arises or is asserted before
or after the Agreement Date or before or after the Repayment Date.
     “Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13.
     “Material Adverse Effect” means any effect, resulting from any event or
circumstance whatsoever, which will, or is reasonably likely to, have a material
adverse effect on the financial condition, operations, assets, business,
properties or prospects of the Borrower and its Subsidiaries, taken as a whole,
on the ability of the Borrower to perform its obligations under this Agreement,
or on the validity or enforceability of this Agreement.
     “Material Subsidiary” means at any time with respect to a Person, a
Subsidiary, if any, of such Person, the consolidated assets of which exceed at
such time 15% of the consolidated assets of such Person and its Subsidiaries, if
any, determined on a consolidated basis.

9



--------------------------------------------------------------------------------



 



     “Maximum Permissible Rate” means, with respect to interest payable on any
amount, the rate of interest on such amount that, if exceeded, could, under
Applicable Law, result in (i) civil or criminal penalties being imposed on the
payee or (ii) the payee’s being unable to enforce payment of (or, if collected,
to retain) all or any part of such amount or the interest payable thereon.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.
     “Non-Absolute Bid Rate Loan” means a Loan other than an Absolute Bid Rate
Loan.
     “Non-U.S. Lender” is defined in Section 3.5(d).
     “Notes” means, collectively, all of the Competitive Bid Notes and all of
the Ratable Notes which may be issued hereunder, and “Note” means any one of the
Notes.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, the
Administrative Agent or any Indemnified Person arising under the Loan Documents.
     “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of, or takes the place of, borrowing, but which does not constitute a
liability on the balance sheets of such Person, but excluding from this clause
(iv) Operating Leases.
     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
     “Operating Lease Obligations” means, as at any date of determination, the
amount obtained by aggregating the present values, determined in the case of
each particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Generally Accepted
Accounting Principles if such Operating Lease were a Capitalized Lease) from the
date on which each fixed lease payment is due under such Operating Lease to such
date of determination, of all fixed lease payments due under all Operating
Leases of the Borrower and its Subsidiaries.
     “Other Taxes” is defined in Section 3.5(b).
     “Overdue Rate” means (i) in the case of overdue amounts of the principal of
a Eurodollar Loan, (A) until the last day of the applicable Interest Period
during which such Loan became due

10



--------------------------------------------------------------------------------



 



and payable, the rate otherwise applicable hereunder plus 1%, and
(B) thereafter, the Alternate Base Rate in effect from time to time plus 1%, and
(ii) in the case of all other overdue amounts, the Alternate Base Rate in effect
from time to time plus 1%.
     “Participants” is defined in Section 12.2.1.
     “Patriot Act” is defined in Section 15.5.
     “Payment Date” means the last day of each month.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA, and to which the Borrower
or any corporation, trade or business that is, along with the Borrower, a member
of a Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Pricing Schedule” means Schedule 1.1 attached hereto.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wachovia Bank, National Association, (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Purchasers” is defined in Section 12.3.1.
     “Ratable Borrowing Notice” is defined in Section 2.2.3.
     “Ratable Loan” means a Loan made by a Lender pursuant to Section 2.2
hereof.
     “Ratable Note” means any promissory note issued at the request of a Lender
pursuant to Section 2.11 to evidence its Ratable Loans.
     “Reference Banks” means five leading dealers in the London interbank
Eurodollar market as selected by the Administrative Agent from time to time.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

11



--------------------------------------------------------------------------------



 



     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System.
     “Release” means “release”, as such term is defined in CERCLA.
     “Rentals” of a Person means the aggregate fixed amounts payable by such
Person under any Operating Lease.
     “Repayment Date” means the later of (a) the date of the termination of the
Commitments (whether as a result of the occurrence of the Facility Termination
Date, reduction to zero pursuant to Section 2.6.1 or termination pursuant to
Article VIII), (b) if the Borrower shall exercise its Term-Out Option, the day
one year after the Facility Termination Date, and (c) the date of the payment in
full of all principal of and interest on the Loans and all other amounts payable
or accrued hereunder.
     “Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
     “Reports” is defined in Section 9.6.
     “Required Lenders” means Lenders having in the aggregate more than 50.0% of
the Aggregate Commitments or, if the Aggregate Commitments has been terminated,
Lenders holding in the aggregate more than 50.0% of the aggregate unpaid
principal amount of the outstanding Loans.
     “Reserve Requirement” means, at any time, the then current maximum rate for
which reserves (including any marginal, supplemental or emergency reserve) are
required to be maintained under Regulation D against “Eurocurrency liabilities”,
as that term is used in Regulation D, by member banks of the Federal Reserve
System in New York City with deposits exceeding five billion Dollars. The
Adjusted Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Reserve Requirement.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et seq.
     “Risk Based Capital Guidelines” means (i) the risk based capital guidelines
in effect in the United States on the Agreement Date, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to Agreement Date.

12



--------------------------------------------------------------------------------



 



     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.
     “SEC” means the Securities and Exchange Commission.
     “SEC Disclosure Documents” means all reports on Forms 10K, 10Q, and 8K
filed by the Borrower with the SEC.
     “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having the ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
the ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
     “Syndication Agent” means Bank of Tokyo-Mitsubishi UFJ Trust Company in its
capacity as syndication agent hereunder.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
     “Term Loan” is defined in Section 2.8.
     “Term-Out Option” is defined in Section 2.8.
     “Termination Letter” is defined in Section 4.1(g).
     “Transferee” is defined in Section 12.5.
     “Type” means, with respect to any Loan, its nature as an Alternate Base
Rate Loan, Eurodollar Base Rate Loan, an Absolute Bid Rate Loan, or a Eurodollar
Bid Rate Loan.
     “Unmatured Default” means an event which but, for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.
     “Utilization Fee” is defined in Section 2.5.2.
     “Utilization Fee Rate” means, at any time, the percentage rate per annum at
which Utilization Fees are accruing at such time as set forth on the Pricing
Schedule.

13



--------------------------------------------------------------------------------



 



     “WCMLLC” means Wachovia Capital Markets, LLC, and its successors, in its
capacity as a Lead Arranger and Book Runner.
     “Welfare Plan” means a “welfare plan”, as such term is defined in section
3(1) of ERISA.
     1.2 Other Interpretive Provisions.
     (i) Except as otherwise specified herein, all references herein (A) to any
Person shall be deemed to include such Person’s successors and assigns, (B) to
any Applicable Law defined or referred to herein shall be deemed references to
such Applicable Law or any successor Applicable Law as the same may have been or
may be amended or supplemented from time to time, and (C) to any Loan Document
or other Contract defined or referred to herein shall be deemed references to
(I) in the case of any such Loan Document, such Loan Document as the terms
thereof may have been or may be amended, supplemented, waived or otherwise
modified from time to time, and (II) in the case of any other Contract, such
Contract as in effect on the Agreement Date.
     (ii) When used in this Agreement, the words “herein”, “hereof” and
“hereunder” and words of similar import shall refer to this Agreement as a whole
and not to any provision of this Agreement, and the words “Article”, “Section”,
“Schedule” and “Exhibit” shall refer to Articles and Sections of, and Schedules
and Exhibits to, this Agreement unless otherwise specified.
     (iii) Whenever the context so requires, the neuter gender includes the
masculine or feminine, the masculine gender includes the feminine, and the
singular number includes the plural, and vice versa.
     (iv) Any item or list of items set forth following the word “including”,
“include” or “includes” is set forth only for the purpose of indicating that,
regardless of whatever other items are in the category in which such item or
items are “included”, such item or items are in such category, and shall not be
construed as indicating that the items in the category in which such item or
items are “included” are limited to such items or to items similar to such
items.
     (v) Each authorization in favor of the Administrative Agent, the Lenders or
any other Person granted by or pursuant to this Agreement shall be deemed to be
irrevocable and coupled with an interest.
     (vi) Except as otherwise specified herein, all references to the time of
day shall be deemed to be to New York City time as then in effect.
ARTICLE II
CREDIT FACILITY
     2.1 The Facility.
          2.1.1 Amount of Facility. In no event may the aggregate principal
amount of all outstanding Loans (including both the Ratable Loans and the
Competitive Bid Loans) exceed the Aggregate Commitments.

14



--------------------------------------------------------------------------------



 



          2.1.2 Availability of Facility. Subject to the terms of this
Agreement, the facility is available from the date hereof to the Facility
Termination Date, and the Borrower may borrow, repay and reborrow at any time
prior to the Facility Termination Date. The Commitments to lend hereunder shall
expire on the Facility Termination Date.
          2.1.3 Repayment of Facility. Subject to the terms of this Agreement,
any outstanding Loans and all other unpaid Obligations shall be paid in full by
the Borrower on the Facility Termination Date; provided that if any
authorization of any state official or state regulatory authority required under
any Applicable Law, for any borrowing of Loans by the Borrower expires without
being extended at any time prior to the Facility Termination Date (and such
authorization is required to be in effect at such time in order for the Borrower
to continue to have such Loans and other unpaid Obligations outstanding under
Applicable Law), then upon the expiration of such authorization, all outstanding
Loans and all other unpaid Obligations shall be paid in full by the Borrower.
     2.2 Ratable Loans.
          2.2.1 Commitment to Lend. Upon the terms and subject to the conditions
of this Agreement, each Lender agrees to make, from time to time during the
period from the Agreement Date through the Facility Termination Date, Ratable
Loans to the Borrower, provided that (i) the aggregate unpaid principal amount
of such Lender’s Ratable Loans shall not at any time exceed such Lender’s
Commitment at such time and (ii) the aggregate unpaid principal amount of all
Loans shall not exceed at any time the Aggregate Commitments at such time.
          2.2.2 Types of Ratable Loans. Subject to Section 2.4, the Ratable
Loans may be made as, and from time to time continued as or converted to,
Alternate Base Rate Loans or Eurodollar Base Rate Loans, or a combination
thereof, selected by the Borrower in accordance with Section 2.2.3.
          2.2.3 Method of Selecting Types and Interest Periods for Ratable
Loans. In order to request Ratable Loans, the Borrower shall give the
Administrative Agent irrevocable notice (a “Ratable Borrowing Notice”) not later
than 11:00 a.m. at least one Business Day before the requested Borrowing Date of
each Alternate Base Rate Loan and at least three Business Days before the
requested Borrowing Date for each Eurodollar Base Rate Loan. Notwithstanding the
foregoing, a Ratable Borrowing Notice for an Alternate Base Rate Loan may be
given not later than 15 minutes after the time by which the Borrower is required
to accept or reject one or more bids offered in connection with an Absolute Bid
Rate Auction pursuant to Section 2.3.6, and a Ratable Borrowing Notice for a
Eurodollar Base Rate Loan may be given not later than 15 minutes after the time
by which the Borrower is required to accept or reject one or more bids offered
in connection with a Eurodollar Auction pursuant to Section 2.3.6. A Ratable
Borrowing Notice shall be in the form of Exhibit 2.2.3 hereto and shall specify:
     (i) the requested Borrowing Date, which shall be a Business Day, of such
Ratable Loan,
     (ii) the aggregate amount of such Ratable Loan,
     (iii) the Type or Types of Ratable Loan selected, and

15



--------------------------------------------------------------------------------



 



     (iv) in the case of each Eurodollar Base Rate Loan, the Eurodollar Interest
Period applicable thereto (which may not end after the Facility Termination
Date).
Each Eurodollar Base Rate Loan shall be in the minimum amount of $5,000,000 (and
in an integrated multiple of $1,000,000 if in excess thereof), and each
Alternate Base Rate Loan shall be in the minimum amount of $1,000,000 (and in an
integrated multiple of $1,000,000 if in excess thereof); provided, however,
that, subject to Section 2.2.1, any Alternate Base Rate Loan may be in the
amount of the unused Aggregate Commitments. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of the amount and Type of each Ratable Loan to be made by such Lender on the
requested date specified therein.
          2.2.4 Conversion and Continuation of Outstanding Loans. (i) (i) Each
Alternate Base Rate Loan shall continue as an Alternate Base Rate Loan unless
and until such Alternate Base Rate Loan is either converted into a Eurodollar
Base Rate Loan in accordance with this Section 2.2.4 or repaid in accordance
with Section 2.7. Each Eurodollar Base Rate Loan shall continue as a Eurodollar
Base Rate Loan until the end of the then applicable Eurodollar Interest Period
therefor, at which time such Eurodollar Base Rate Loan shall be automatically
converted into an Alternate Base Rate Loan unless (x) such Eurodollar Base Rate
Loan is or was repaid in accordance with Section 2.8 or (y) the Borrower shall
have given the Administrative Agent a Conversion/Continuation Notice requesting
that, at the end of such Eurodollar Interest Period, such Eurodollar Base Rate
Loan continue as a Eurodollar Base Rate Loan for the same or another Eurodollar
Interest Period. The Borrower may elect from time to time to convert all or any
part of an Alternate Base Rate Loan into a Eurodollar Base Rate Loan. The
Borrower shall give the Administrative Agent irrevocable notice in the form of
Exhibit 2.2.4 (a “Conversion/Continuation Notice”) of each conversion of an
Alternate Base Rate Loan into a Eurodollar Base Rate Loan, or continuation of a
Eurodollar Base Rate Loan, not later than 11:00 a.m. at least three Business
Days prior to the date of the requested conversion or continuation, specifying:
     (a) the requested date, which shall be a Business Day, of such conversion
or continuation,
     (b) the aggregate amount and Type of the Ratable Loan which is to be
converted or continued, and
     (c) the amount of such Ratable Loan(s) which is to be converted or
continued as a Eurodollar Base Rate Loan and the duration of the Eurodollar
Interest Period applicable thereto.
Upon receipt of any such notice, the Administrative Agent shall promptly notify
each Lender of (x) the contents thereof, (y) the amount and Type and, in the
case of Eurodollar Base Rate Loans, the last day of the applicable Interest
Period of each Ratable Loan to be converted or continued by such Lender and
(z) the amount and Type or Types of Ratable Loans into which such Ratable Loans
are to be converted or as which such Ratable Loan are to be continued.

16



--------------------------------------------------------------------------------



 



     (ii) Notwithstanding anything to the contrary contained in this
Section 2.2.4, during an Event of Default, the Administrative Agent may notify
the Borrower that Ratable Loans may only be converted into or continued as
Ratable Loans of certain specified Types.
     (iii) Ratable Loans may not be converted into Competitive Bid Loans, and
Competitive Bid Loans may not be converted, except as required under
Section 3.3, or continued.
     2.3 Competitive Bid Loans.
          2.3.1 Competitive Bid Option. In addition to Ratable Loans pursuant to
Section 2.2, but subject to the terms and conditions of this Agreement
(including, without limitation, the limitation set forth in Section 2.1.1 as to
the maximum aggregate principal amount of all outstanding Loans hereunder), the
Borrower may, as set forth in this Section 2.3, request the Lenders, prior to
the Facility Termination Date, to make offers to make Competitive Bid Loans to
the Borrower. Each Lender may, but shall have no obligation to, make such
offers, and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section 2.3. Each Competitive Bid Loan
shall be repaid by the Borrower on the last day of the Interest Period
applicable thereto. Each Competitive Bid Loan shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof).
          2.3.2 Competitive Bid Quote Request. When the Borrower wishes to
request offers to make Competitive Bid Loans under this Section 2.3, it shall
transmit to the Administrative Agent by telecopy a Competitive Bid Quote Request
so as to be received no later than 11:00 a.m. at least five Business Days prior
to the Borrowing Date proposed therein; provided that, a Competitive Bid Quote
Request solely requesting an Absolute Bid Rate Auction does not need to be
received by the Administrative Agent until no later than 10:00 a.m. at least one
Business Day prior to the Borrowing Date proposed therein, and in each case
specifying:
          (a) the proposed Borrowing Date, which shall be a Business Day, for
such Competitive Bid Loan;
          (b) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin, an Absolute Bid Rate, or both;
          (c) the aggregate principal amount of each Type of Competitive Bid
Loan requested;
          (d) the Interest Periods applicable thereto (which may not end after
the Facility Termination Date); and
          (e) whether such Competitive Bid Loans shall be subject to prepayment.
The Borrower may request offers to make Competitive Bid Loans for more than one
(1) Interest Period and either a Eurodollar Auction or an Absolute Bid Rate
Auction, but not both, in a single Competitive Bid Quote Request. No Competitive
Bid Quote Request shall be given (x) while another Competitive Bid Quote Request
is outstanding or (y) within five (5) Business Days (or

17



--------------------------------------------------------------------------------



 



such other number of days as the Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request. A Competitive Bid Quote
Request that does not conform substantially to the format of Exhibit 2.3.2
hereto shall be rejected by the Administrative Agent, and the Administrative
Agent shall promptly notify the Borrower of such rejection.
          2.3.3 Invitation for Competitive Bid Quotes. Promptly and in any event
before the close of business on the same Business Day of receipt of a timely
Competitive Bid Quote Request that is not rejected pursuant to Section 2.3.2,
the Administrative Agent shall send to each of the Lenders by telecopy an
Invitation for Competitive Bid Quotes substantially in the form of Exhibit 2.3.3
hereto, which shall constitute an invitation by the Borrower to each Lender to
submit Competitive Bid Quotes offering to make the Competitive Bid Loans to
which such Competitive Bid Quote Request relates in accordance with this
Section 2.3.
          2.3.4 Submission and Contents of Competitive Bid Quotes. (i) Each
Lender may, in its sole discretion, submit a Competitive Bid Quote containing an
offer or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.3.4 and must be submitted to the Administrative
Agent by telecopy at its offices specified in or pursuant to Article XIII not
later than (a) 9:00 a.m. at least three Business Days prior to the proposed
Borrowing Date, in the case of a Eurodollar Auction, or (b) 9:00 a.m. on the
proposed Borrowing Date, in the case of an Absolute Bid Rate Auction (or, in
either case upon reasonable prior notice to the Lenders, such other time and
date as the Borrower and the Administrative Agent may agree); provided that
Competitive Bid Quotes submitted by a Lender that is, or is an Affiliate of, the
Administrative Agent may only be submitted if the Administrative Agent or such
Lender notifies the Borrower of the terms of the offer or offers contained
therein not later than 15 minutes prior to the latest time at which the relevant
Competitive Bid Quotes must be submitted by the other Lenders. Subject to
Articles IV and VIII, any Competitive Bid Quote so made shall be irrevocable
(but the Competitive Bid Loans made pursuant thereto shall be subject to
Article IV), except with the written consent of the Administrative Agent given
on the instructions of the Borrower.
     (ii) Each Competitive Bid Quote shall be in substantially the form of
Exhibit 2.3.4 hereto and shall in any case specify:
     (a) the proposed Borrowing Date, which shall be the same as that set forth
in the applicable Invitation for Competitive Bid Quotes,
     (b) identify the Type of Competitive Bid Loans such Lender is making an
offer for,
     (c) the principal amount of each Competitive Bid Loan for which each such
offer is being made, which principal amount (1) may be greater than, less than
or equal to the Commitment of the quoting Lender, (2) must be at least
$5,000,000 and an integral multiple of $1,000,000, and (3) may not exceed the
principal amount of Competitive Bid Loans for which offers were requested,

18



--------------------------------------------------------------------------------



 



     (d) in the case of a Eurodollar Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan,
     (e) in the case of an Absolute Bid Rate Auction, the Absolute Bid Rate
offered for each such Competitive Bid Loan,
     (f) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower,
     (g) the maximum aggregate amount, if any, of Competitive Bid Loans offered
by the quoting Lender which may be accepted by the Borrower, and
     (h) the identity of the quoting Lender.
     (iii) The Administrative Agent shall reject any Competitive Bid Quote that:
     (a) is not substantially in the form of Exhibit 2.3.4 hereto or does not
specify all of the information required by this Section 2.3.4(ii),
     (b) contains qualifying, conditional or similar language, other than any
such language contained in Exhibit 2.3.4 hereto,
     (c) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or
     (d) arrives after the time set forth in Section 2.3.4(i).
If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.3.4(iii), then the Administrative Agent shall notify the relevant
Lender of such rejection as soon as practical.
          2.3.5 Notice to Borrower. The Administrative Agent shall promptly
notify the Borrower of the terms (i) of any Competitive Bid Quote submitted by a
Lender that is in accordance with Section 2.3.4 and (ii) of any Competitive Bid
Quote that amends, modifies or is otherwise inconsistent with a previous
Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote specifically states that it is submitted solely to correct a manifest
error in such former Competitive Bid Quote. The Administrative Agent’s notice to
the Borrower shall specify the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request and the respective principal amounts
and Eurodollar Bid Rates or Absolute Bid Rates, as the case may be, so offered.
          2.3.6 Acceptance and Notice by Borrower. Not later than (i) 10:00 a.m.
at least three Business Days prior to the proposed Borrowing Date, in the case
of a Eurodollar Auction or (ii) 10:00 a.m. on the proposed Borrowing Date, in
the case of an Absolute Bid Rate Auction (or, in either case upon reasonable
prior notice to the Lenders, such other time and date as the Borrower and the
Administrative Agent may agree), the Borrower shall notify the Administrative

19



--------------------------------------------------------------------------------



 



Agent (such notice, a “Competitive Bid Borrowing Notice”) of its acceptance or
rejection of the offers so notified to it pursuant to Section 2.3.5 (which
notice shall be irrevocable, except, with respect to notices that have not yet
been relied upon by any Lender, in the case of manifest error); provided,
however, that the failure by the Borrower to give such notice to the
Administrative Agent shall be deemed to be a rejection of all such offers. In
the case of acceptance, such Competitive Bid Borrowing Notice shall specify the
aggregate principal amount of offers for each Interest Period that are accepted.
The Borrower may accept any Competitive Bid Quote in whole or in part (subject
to the terms of Section 2.3.4(ii)(f)); provided that:
     (a) the aggregate principal amount of each Competitive Bid Loan may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,
     (b) (i) the aggregate principal amount of offers accepted may not (after
giving effect to the making of the Competitive Bid Loans to which such offers
relate) cause the aggregate unpaid principal amount of all Loans to exceed the
aggregate amount of the Aggregate Commitments at such time, (ii) the aggregate
principal amount of offers accepted with respect to each requested Type of
Competitive Bid Loan may not exceed the principal amount specified for such Type
in the request therefor, and (iii) the aggregate principal amount of any offer
by any Lender accepted with respect to a requested Type of Bid Rate Loan may not
exceed the maximum, nor be less than the minimum, aggregate principal amount
thereof specified in such Lender’s offer with respect to such Type of
Competitive Bid Loan,
     (c) acceptance of offers may only be made on the basis of ascending
Eurodollar Bid Rates or Absolute Bid Rates, as the case may be, and
     (d) the Borrower may not accept any offer that is described in Section
2.3.4(iii) or that otherwise fails to comply with the requirements of this
Agreement.
          2.3.7 Allocation by Administrative Agent. If offers are made by two or
more Lenders with the same Eurodollar Bid Rates or Absolute Bid Rates, as the
case may be, for a greater aggregate principal amount than the amount in respect
of which offers are accepted for the related Interest Period, the principal
amount of Competitive Bid Loans in respect of which such offers are accepted
shall be allocated by the Administrative Agent among such Lenders as nearly as
possible (in such multiples, not greater than $1,000,000, as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amount of
such offers; provided, however, that no Lender shall be allocated a portion of
any Competitive Bid Loan which is less than the minimum amount which such Lender
has indicated that it is willing to accept. Allocations by the Administrative
Agent of the amounts of Competitive Bid Loans shall be conclusive in the absence
of manifest error. The Administrative Agent shall promptly, but in any event on
the same Business Day, notify each Lender of its receipt of a Competitive Bid
Borrowing Notice and the aggregate principal amount of such Competitive Bid Loan
allocated to each participating Lender.

20



--------------------------------------------------------------------------------



 



          2.3.8 Administration Fee. The Borrower hereby agrees to pay to the
Administrative Agent an administration fee of $2,500 for each Competitive Bid
Quote Request transmitted by the Borrower to the Administrative Agent pursuant
to Section 2.3.2. Such administration fee shall be payable in arrears on each
Payment Date hereafter and on the Facility Termination Date (or such earlier
date on which the Aggregate Commitments shall terminate or be cancelled) for any
period then ending for which such fee, if any, shall not have been theretofore
paid.
     2.4 Funding by Lenders; Disbursement to the Borrower.
          2.4.1 Ratable Loans.
     (i) Not later than 1:00 p.m. on each requested Borrowing Date, each Lender
shall, if it has received the notice contemplated by Section 2.2.3 on or prior
to 12:00 noon on such date, in the case of Alternate Base Rate Loans, or on or
prior to its close of business on the third Eurodollar Business Day before such
date, in the case of Eurodollar Base Rate Loans, make available to the
Administrative Agent, in Dollars in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII, the
amount of Ratable Loans to be made by such Lender on such date.
     (ii) Ratable Loans shall be disbursed by the Administrative Agent not later
than 3:30 p.m. on the date specified therefor by credit to an account of the
Borrower at the Administrative Agent at its address specified pursuant to
Article XIII or in such other manner as may have been specified to and as shall
be reasonably acceptable to the Administrative Agent, in each case in Dollars in
funds immediately available to the Borrower, as the case may be.
     2.4.2 Competitive Bid Loans. (i) Not later than noon on each Borrowing
Date, each Lender shall make available its Competitive Loan in funds immediately
available in New York to the Administrative Agent at its address specified
pursuant to Article XIII.
     (ii) Competitive Bid Loans shall be disbursed by the Administrative Agent
not later than 3:30 p.m. on the date specified therefor and shall be applied in
the following order: first, to repay Competitive Bid Loans maturing or matured
as of such date that have not otherwise been repaid or for which provision for
repayment has not been made; and second, by credit to an account of the Borrower
at the Administrative Agent at its address specified pursuant to Article XIII or
in such other manner as may have been specified to and as shall be reasonably
acceptable to the Administrative Agent, in each case in Dollars in funds
immediately available to the Borrower or the appropriate Lender, as the case may
be.
     2.5 Fees.
          2.5.1 Facility Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee at a per annum rate equal to
the Facility Fee Rate on the average daily amount of such Lender’s Commitment
(whether used or unused) from the date

21



--------------------------------------------------------------------------------



 



hereof to and including the Repayment Date (the “Facility Fee”), payable on the
last day of each calendar quarter hereafter and on the Repayment Date.
          2.5.2 Utilization Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a utilization fee at a rate
per annum equal to the Utilization Fee Rate on the aggregate unpaid principal
amount of such Lender’s Loans for each day on which the aggregate outstanding
principal amount of all outstanding Loans exceeds 50% of the Aggregate
Commitments (the “Utilization Fee”), payable on the last day of each calendar
quarter hereafter and on the Repayment Date.
None of the fees payable under this Section 2.5 shall be refundable in whole or
in part.
     2.6 Reductions in Aggregate Commitments; Increases in Aggregate
Commitments.
          2.6.1 Reductions. The Borrower may permanently reduce the Aggregate
Commitments, in whole or in part, ratably among the Lenders in an amount equal
to $10,000,000 or an integral multiple of $1,000,000 in excess of $10,000,000
upon at least three Business Days’ written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction; provided, however,
that the amount of the Aggregate Commitments may not be reduced below the
aggregate principal amount of the outstanding Loans. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Lender of the
contents thereof and the amount to which such Lender’s Commitment is to be
reduced. All accrued Facility Fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Loans hereunder.
          2.6.2 Increases. At any time following the Agreement Date and prior to
any exercise by the Borrower of its Term-Out option pursuant to Section 2.8
hereof, the Aggregate Commitments may, at the option of the Borrower, be
increased by a total amount not in excess of $100,000,000, either by one or more
then-existing Lenders increasing their Commitments or by new Lenders
establishing such additional Commitments (each such increase by either means, a
“Commitment Increase”, and each such Lender increasing its Commitment or new
Lender, an “Additional Commitment Lender”); provided that (a) each new Lender
shall be reasonably acceptable to the Administrative Agent, (b) no Unmatured
Default or Event of Default shall exist immediately prior to or after the
effective date of such Commitment Increase, (c) each such Commitment Increase
shall be in an aggregate amount not less than $50,000,000 or multiple of
$5,000,000 in excess thereof, or, if less, the maximum remaining amount that the
Aggregate Commitments may be increased pursuant to this Section 2.6.2, (d) no
such Commitment Increase shall become effective unless and until the Borrower,
the Administrative Agent and the Additional Commitment Lenders shall have
executed and delivered an agreement substantially in the form of Exhibit 2.6.2
(a “Commitment Increase Supplement”), and (e) no increase in the Aggregate
Commitments pursuant to this Section 2.6.2 shall exceed $25,000,000 unless a
larger increase shall have been authorized by an effective order of the State
Corporation Commission of the Commonwealth of Virginia. On the effective date of
such Commitment Increase, each Additional Commitment Lender shall purchase, by
assignment, from each other existing Lender the portion of such other Lender’s
Ratable Loans outstanding at such time such that, after giving effect to such
assignments, the respective aggregate amount of Ratable Loans of each Lender
shall be equal to such Lender’s pro rata share (based on the total Commitments,
as increased

22



--------------------------------------------------------------------------------



 



pursuant hereto) of the aggregate Ratable Loans outstanding. The purchase price
for the Ratable Loans so assigned shall be the principal amount of the Ratable
Loans so assigned plus the amount of accrued and unpaid interest thereon on the
date of assignment. Upon payment of such purchase price, each Lender shall be
automatically deemed to have sold and made such an assignment to such Additional
Commitment Lender and shall, to the extent of the interest assigned, be released
from its obligations under this Agreement, and such Additional Commitment Lender
shall be automatically deemed to have purchased and assumed such an assignment
from each other Lender and, if not already a Lender hereunder, shall be a party
hereto and, to the extent of the interest assigned, have the rights and
obligations of a Lender under this Agreement.
     2.7 Extension Option. No earlier than 60 days and no later than 30 days
prior to each anniversary of the Agreement Date occurring prior to any exercise
of the Term-Out option pursuant to Section 2.8 hereof, the Borrower may, by
written notice to the Administrative Agent, request that the Lenders extend the
Facility Termination Date for an additional year. Any election by a Lender to
extend the term of its Commitment pursuant to such a request shall be at such
Lender’s sole discretion and subject to such credit evaluation as such Lender
may determine.
          2.7.1 No extension pursuant to this Section 2.7 shall become effective
unless agreed to in writing not later than 15 days prior to the relevant
anniversary of the Agreement Date by Lenders then holding not less than 51% of
the Commitments.
          2.7.2 In the event that Lenders then holding not less than 51% of the
Commitments but less than 100% of the Commitments shall agree to an extension
requested pursuant to this Section 2.7, the Borrower shall be entitled to
propose a new Lender or Lenders (which shall be reasonably acceptable to the
Administrative Agent), or an increase in the Commitment or Commitments of a then
existing Lender or Lenders, whose new or increased Commitments (in an aggregate
amount not in excess of the Commitments of the Lenders who did not agree to
extend) shall be in effect during the extension period so agreed.
          2.7.3 Unless a Lender which does not agree to extend its Commitment
shall be replaced pursuant to Section 2.7.4, the Commitment of such Lender shall
continue in full force and effect until the Facility Termination Date to which
it has agreed.
          2.7.4 In the event that an existing Lender shall not agree to extend
its Commitment pursuant to a request by the Borrower, the Borrower shall be
entitled to replace such Lender with a new Lender (which shall be reasonably
acceptable to the Administrative Agent) that shall assume the then Commitment of
such existing Lender and shall agree to the extension requested. In the event of
such a replacement, such existing Lender shall assign to such replacement Lender
the outstanding Ratable Loans of such existing Lender for a purchase price equal
to the principal amount of the Ratable Loans so assigned, plus the amount of
accrued and unpaid interest thereon to the date of such assignment.
     2.8 Term-Out Option. So long as no Unmatured Default or Event of Default
has occurred and is continuing, and subject to satisfaction of the conditions
set forth in Sections 4.2(c) and (d), the Borrower may, by notice to the
Administrative Agent, no earlier than 60 days

23



--------------------------------------------------------------------------------



 



and no later than 30 days prior to the then Facility Termination Date, elect to
have all Ratable Loans outstanding on the Facility Termination Date continue as
non-revolving term loans (each, a “Term Loan”) of the same type for a period of
one year from the Facility Termination Date. The option provided in this
Section 2.8 (the “Term-Out Option”) may only be exercised by the Borrower on one
occasion. In the event that the Borrower shall exercise the Term-Out Option
pursuant to this Section 2.8, the Applicable Margin for each type of Ratable
Loan that becomes a Term Loan shall be increased by 0.250%.
     2.9 Repayments; Optional Principal Prepayments.
          (a) Each Ratable Loan shall mature and become due and payable, and
shall be repaid by the Borrower, in full on the day one year after the date such
Ratable Loan was made, unless the Borrower’s Board of Directors, by a written
resolution, has authorized such Ratable Loan to be outstanding for a term in
excess of one year, in which case such Ratable Loan shall mature and become due
and payable, and shall be repaid by the Borrower, in full on the date fixed by
such written resolution, but in no event later than on the Facility Termination
Date. Each Competitive Bid Loan shall become due and payable, and shall be
repaid by the Borrower in full, on the last day of the applicable Interest
Period thereof. Each Term Loan shall mature and become due and payable, and
shall be repaid by the Borrower in full, on the day one year after the Facility
Termination Date.
     (b) The Borrower may from time to time pay, without penalty or premium, all
outstanding Alternate Base Rate Loans, or, in a minimum aggregate amount of
$5,000,000 or any integral multiple of $5,000,000 in excess thereof, any portion
of the outstanding Alternate Base Rate Loans on any Business Day upon one
Business Day’s prior notice to the Administrative Agent. The Borrower may from
time to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Base Rate Loans or, in a minimum aggregate amount of $5,000,000 or
any integral multiple of $5,000,000 in excess thereof, any portion of the
outstanding Eurodollar Base Rate Loans on any Business Day upon three Business
Days’ prior notice to the Administrative Agent. Each such notice of prepayment
shall be in the form of Exhibit 2.9 and shall specify (i) the date such
prepayment is to be made and (ii) the amount and Type of the Loans to be prepaid
and, in the case of Eurodollar Base Rate Loans, the last day of the applicable
Interest Period of the Eurodollar Base Rate Loans to be prepaid. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each Lender of
the contents thereof and the amount and Type of the Loans to be prepaid and, in
the case of Eurodollar Base Rate Loans, the last day of the applicable Interest
Period of each Eurodollar Bar Rate Loan of such Lender to be prepaid. Amounts to
be prepaid shall irrevocably be due and payable on the date specified in the
applicable notice of prepayment, together with interest thereon as provided in
Section 2.15.
     (c) A Competitive Bid Loan may not be prepaid prior to the last day of the
applicable Interest Period.
     2.10 Changes in Interest Rate, etc. Each Alternate Base Rate Loan shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Loan is made or is converted from a Eurodollar Base Rate
Loan into an Alternate Base Rate Loan pursuant to Section 2.2.4 to but excluding
the date it becomes due or is converted into a

24



--------------------------------------------------------------------------------



 



Eurodollar Base Rate Loan pursuant to Section 2.2.4 hereof, at a rate per annum
equal to the Alternate Base Rate for such day. Each Non-Absolute Bid Rate Loan
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Non-Absolute Bid Rate Loan. No Interest Period may end
after the Facility Termination Date or, if the Borrower exercises its Term-Out
Option pursuant to Section 2.8 hereof, the date one year after the Facility
Termination Date.
     2.11 Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.2.3 or Section 2.2.4, during the continuance of
an Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Ratable Loan may be made
as, converted into or continued as a Eurodollar Base Rate Loan. During the
continuance of an Event of Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
each Loan and all other amounts payable under the Loan Documents shall bear
interest at the Overdue Rate; provided that, during the continuance of an Event
of Default under Sections 7.1, 7.7 or 7.8, any amount payable under the Loan
Documents not paid when due (whether at maturity, by reason of notice of
prepayment or otherwise) shall bear interest at a rate per annum equal to the
Overdue Rate without any election or action on the part of the Administrative
Agent or any Lender.
     2.12 Method of Payment. All payments of the Obligations hereunder and under
the other Loan Documents shall be made, observed or performed, without setoff,
deduction, or counterclaim (whether sounding in tort, contract or otherwise) or
Tax. All amounts payable for the account of the Administrative Agent shall be
paid in immediately available funds to the Administrative Agent at the
Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the Borrower, by noon on the date when due and shall
be applied ratably by the Administrative Agent among the Lenders. All amounts
payable for the account of any Lender under the Loan Documents shall, in the
case of payments on account of principal of or interest on the Loans or fees, be
made to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII and, in the case of all other payments, be made
directly to such Lender at its address specified pursuant to Article XIII or at
such other address as such Lender may designate by notice to the Borrower. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Borrower
hereby authorizes the Administrative Agent and each Lender, if and to the extent
any amount payable by the Borrower under the Loan Documents (whether payable to
such Person or to any other Person that is the Administrative Agent or a Lender)
is not otherwise paid when due, to charge such amount against any or all of the
accounts of the Borrower with such Person or any of its Affiliates (whether
maintained at a branch or office located within or without the United States),
with the Borrower remaining liable for any deficiency. Any Lender charging an
amount against

25



--------------------------------------------------------------------------------



 



an account of the Borrower shall provide notice thereof to the Borrower, within
a reasonable time thereafter, which notice shall include a description in
reasonable detail of such action.
     2.13 Evidence of Indebtedness.
     (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
     (ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
     (iii) The entries maintained in the accounts and records maintained
pursuant to paragraphs (i) and (ii) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts and records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.
     (iv) Any Lender may request that its Ratable Loans or its Competitive Bid
Loans be evidenced by Ratable Notes or Competitive Bid Notes, respectively. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Ratable Note in the form of Exhibit 2.13-1 or a Competitive Bid Note in the form
of Exhibit 2.13-2, as the case may be, payable to the order of such Lender.
Thereafter, the Loans represented by such Note and interest thereon shall at all
times (including after any assignment pursuant to Section 12.3) be evidenced by
a Note payable to the order of the payee named therein or any assignee pursuant
to Section 12.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (i) and (ii) above.
     2.14 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Loans, to effect selections
of Types of Loans, to submit Competitive Bid Quotes and to transfer funds based
on telephonic notices made by any Person or Persons, the Administrative Agent or
any Lender in good faith believes to be acting on behalf of the Borrower, it
being understood that the foregoing authorization is specifically intended to
allow Borrowing Notices, Conversion/Continuation Notices and Competitive Bid
Quote Requests to be given telephonically. The Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.
     2.15 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Alternate Base Rate Loan shall be payable on each Payment Date, commencing
with the first

26



--------------------------------------------------------------------------------



 



such date to occur after the date hereof, on any date on which the Alternate
Base Rate Loan is prepaid, whether due to acceleration or otherwise, and at
maturity. Interest accrued on that portion of the outstanding principal amount
of any Alternate Base Rate Loan converted into a Eurodollar Base Rate Loan on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Non-Absolute Bid Rate Loan shall be payable on the last
day of its applicable Interest Period, on any date on which the Non-Absolute Bid
Rate Loan is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Non-Absolute Bid Rate Loan having an Interest Period
longer than three months shall also be payable on the last day of each three
month interval during such Interest Period. Interest, Facility Fees and
Utilization Fees shall be calculated for actual days elapsed on the basis of a
360 day year, except that interest calculated based on the Prime Rate shall be
calculated for actual days elapsed on the basis of a 365, or when appropriate
366, day year. Interest shall be payable for the day a Loan is made but not for
the day of any payment on the amount paid if payment is received prior to noon
(local time) at the place of payment. Whenever any payment to the Administrative
Agent or any Lender under the Loan Documents would otherwise be due on a day
that is not a Business Day, such payment shall instead be due on the next
succeeding Business Day; provided, however, that if such next succeeding
Business Day falls in a new calendar month, such payment shall instead be due on
the immediately preceding Business Day. If the date any payment under the Loan
Documents is due is extended (whether by operation of any Loan Document,
Applicable Law or otherwise), such payment shall bear interest for such extended
time at the rate of interest applicable hereunder. Interest at the Overdue Rate
shall be payable on demand.
     2.16 Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitments reduction notice,
Ratable Borrowing Notice, Conversion/Continuation Notice, Competitive Bid
Borrowing Notice, Commitment Increase Supplement and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
Eurodollar Rate or Alternate Base Rate applicable to each Non-Absolute Bid Rate
Loan promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate. The Administrative
Agent will notify each Lender of any request by the Borrower pursuant to
Section 2.7 to extend the Facility Termination date and any exercise by the
Borrower of its Term-Out Option.
     2.17 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and any Notes issued hereunder shall be deemed held by each Lender
for the benefit of any such Lending Installation. Each Lender may, by written
notice to the Administrative Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it and for whose account Loan payments are to be
made.
     2.18 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such

27



--------------------------------------------------------------------------------



 



payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient or receipts in reliance upon
such assumption. If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to the Federal Funds
Effective Rate for such day for the first three days and, thereafter, at the
Alternate Base Rate plus 2%.
     2.19 Maximum Interest Rate. Nothing contained in the Loan Documents shall
require the Borrower at any time to pay interest at a rate exceeding the Maximum
Permissible Rate. If interest payable by the Borrower on any date would exceed
the maximum amount permitted by the Maximum Permissible Rate, such interest
payment shall automatically be reduced to such maximum permitted amount, and
interest for any subsequent period, to the extent less than the maximum amount
permitted for such period by the Maximum Permissible Rate, shall be increased by
the unpaid amount of such reduction. Any interest actually received for any
period in excess of such maximum amount permitted for such period shall be
deemed to have been applied as a prepayment of the Loans.
ARTICLE III
YIELD PROTECTION; TAXES
     3.1 Yield Protection. If in the determination of any Lender on or after the
Agreement Date, the adoption of any Applicable Law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:
     (i) subjects such Lender or any applicable Lending Installation of such
Lender to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender in respect of its Loans, or
     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, such Lender or any
applicable Lending Installation of such Lender (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Loans), or
     (iii) imposes any other condition the result of which is to increase the
cost to such Lender or any applicable Lending Installation of making, funding or
maintaining its Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in

28



--------------------------------------------------------------------------------



 



connection with its Loans, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of Loans
held or interest received by it, by an amount deemed material by such Lender,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Loans or Commitment
or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Loans or Commitment, then, within 15 days
of demand by such Lender, the Borrower shall pay such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction in amount received.
     3.2 Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
Commitment to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy).
     3.3 Availability of Types of Loans. If (x) any Lender determines that
maintenance of its Eurodollar Base Rate Loans or Eurodollar Bid Rate Loans at a
suitable Lending Installation would violate any Applicable Law, rule,
regulation, or directive, whether or not having the force of law, or if (y) the
Required Lenders determine that (i) deposits of a type and maturity appropriate
to match fund Eurodollar Base Rate Loans are not available or (ii) the interest
rate applicable to Eurodollar Base Rate Loans does not accurately reflect the
cost of making or maintaining Eurodollar Base Rate Loans, then the
Administrative Agent shall in the case of clause (x) above, suspend the
availability of Eurodollar Base Rate Loans and require any affected Eurodollar
Base Rate Loans or Eurodollar Bid Rate Loans to be repaid or converted to
Alternate Base Rate Loans, subject to the payment of any funding indemnification
amounts required by Section 3.4, and in the case of clause (y), above, suspend
the availability of Eurodollar Base Rate Loans and require any affected
Eurodollar Base Rate Loans to be repaid or converted to Alternate Base Rate
Loans, subject to the payment of any funding indemnification amounts required by
Section 3.4.
     3.4 Funding Indemnification. The Borrower shall pay to each Lender, upon
request, such amount or amounts as such Lender determines are necessary to
compensate it for any reasonable loss, cost or expense incurred by it as a
result of (a) any assignment pursuant to Section 2.6.2 or Section 2.7.4 of a
Eurodollar Base Rate Loan other than on the last day of an Interest Period for
such Eurodollar Base Rate Loan, (b) any payment, prepayment or conversion of a
Eurodollar Base Rate Loan or payment or prepayment of an Absolute Bid Rate Loan
on a date other than the last day of an Interest Period for such Eurodollar Base
Rate Loan or an Absolute Bid Rate Loan or (c) a Eurodollar Base Rate Loan or an
Absolute Bid Rate Loan for any reason not being made or, in the case of a
Eurodollar Base Rate Loans, converted (other than as a result of the failure of
such Lender to make such Loan available to the Borrower upon the fulfillment of
the conditions specified in Article IV without any determination by the
Administrative Agent or such Lender under Section 3.3), or any payment of
principal thereof or

29



--------------------------------------------------------------------------------



 



interest thereon not being made, on the date therefor determined in accordance
with the applicable provisions of this Agreement. At the election of such
Lender, and without limiting the generality of the foregoing, but without
duplication, such compensation on account of losses may include an amount equal
to the excess of (i) the interest that would have been received from the
Borrower under this Agreement on any amounts to be reemployed during an Interest
Period or its remaining portion over (ii) the interest component of the return
that such Lender determines it could have obtained had it placed such amount on
deposit in the interbank Dollar market selected by it for a period equal to such
Interest Period or its remaining portion.
     3.5 Taxes. (a) All payments by the Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes. If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender or the Administrative Agent, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.5) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with Applicable Law and (iv) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.
     (b) In addition, the Borrower hereby agrees to pay, or reimburse the
Administrative Agent and each Lender for, any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).
     (c) The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any Liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Administrative Agent or such Lender makes demand therefor pursuant
to Section 3.6.
     (d) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the Agreement Date, deliver to each
of the Borrower and the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative

30



--------------------------------------------------------------------------------



 



Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax. Upon the request of the
Borrower or the Administrative Agent, each Lender that is incorporated under the
laws of the United States of America or a state thereof shall from time to time
submit to the Borrower and the Administrative Agent a certificate to the effect
that it is such a United States Person and a duly completed Internal Revenue
Service Form W-9 (or successor form).
     (e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, Applicable Law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to income Taxes imposed by
the United States; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
federal income Taxes because of its failure to deliver a form required under
clause (d), above, the Borrower shall take such steps as such Non-U.S. Lender
shall reasonably request to assist such Non-U.S. Lender to recover such Taxes.
     (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by Applicable Law, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate.
     (g) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(g) shall survive the payment of the Obligations
and termination of this Agreement.
     3.6 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans

31



--------------------------------------------------------------------------------



 



to reduce any liability of the Borrower to such Lender under Sections 3.1, 3.2
and 3.5 or to avoid the unavailability of Eurodollar Base Rate Loans under
Section 3.3, so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Base Rate or Eurodollar Bid Rate, as the case may be,
applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
     4.1 Initial Loan. The Lenders shall not be required to make the initial
Loan hereunder unless the Borrower has furnished to the Administrative Agent
(with sufficient copies for each Lender):
               (a) Copies of the articles or certificate of incorporation of the
Borrower, together with all amendments thereto, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdictions of incorporation.
               (b) Copies, certified by the Secretary or Assistant Secretary of
the Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing (i) the execution of the
Loan Documents to which the Borrower is a party and (ii) borrowings hereunder by
the Borrower in an aggregate amount up to $400,000,000.
               (c) An incumbency certificate, executed by the Secretary or
Assistant Secretary of the Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower authorized to sign the Loan Documents, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower.
               (d) A certificate, signed by the chief financial officer of the
Borrower, stating that on the Agreement Date no Event of Default or Unmatured
Default has occurred and is continuing.
               (e) A written opinion of the Borrower’s counsel, addressed to the
Lenders in substantially the form of Exhibit 4.1(e).

32



--------------------------------------------------------------------------------



 



               (f) Any Notes requested by a Lender pursuant to Section 2.13
payable to the order of each such requesting Lender.
               (g) A payoff and termination letter (“Termination Letter”) from
each Exiting Lender, evidencing the termination of its rights and obligations
under the Existing Credit Agreement and repayment of all amounts owing such
Exiting Lender thereunder.
               (h) Evidence satisfactory to the Administrative Agent of any
required governmental approvals or consents regarding this Agreement.
               (i) Such other documents as any Lender or its counsel may have
reasonably requested.
     4.2 Each Loan. The Lenders shall not be required to make any Loan,
including the initial Loan, unless on the applicable Borrowing Date:
     (a) The Borrower shall have furnished to the Administrative Agent, with
sufficient copies for each Lender, a certificate dated such Borrowing Date and
signed by an Authorized Officer of the Borrower, stating that after taking in
account the making of such Loan, and the repayment of any outstanding
obligations of the Borrower with respect to commercial paper with the proceeds
of such Loan, the Borrower will not have exceeded the maximum aggregate
principal amount that the Borrower is entitled to borrow from financial
institutions or receive from the sale of commercial paper or from the system
money pool under Board of Directors’ resolutions of the Borrower.
     (b) There exists no Event of Default or Unmatured Default.
     (c) The representations and warranties contained in Article V (other than
the representations and warranties set forth in Sections 5.2(b), 5.3, 5.11(a),
5.11(b), 5.11(c), 5.11(f), 5.11(g), 5.11(h) and 5.11(i)) are true and correct as
of such Borrowing Date except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date.
     (d) All legal matters incident to the making of such Loan shall be
satisfactory to the Lenders and their counsel (including, without limitation,
evidence satisfactory to the Administrative Agent of any required governmental
approvals or consents regarding such Loan).
     (e) Each Ratable Borrowing Notice with respect to each Ratable Loan and
each Competitive Bid Borrowing Notice with respect to each Competitive Bid Loan
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied. Any Lender
may require a duly completed compliance certificate in substantially the form of
Exhibit 4.2 as a condition to making a Loan.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lenders that:

33



--------------------------------------------------------------------------------



 



     5.1 Corporate Existence. Each of the Borrower and its Material
Subsidiaries: (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation; (b) has all requisite corporate
power, and has all material governmental licenses, authorizations, consents and
approvals, necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.
     5.2 Financial Condition . (a) The consolidated balance sheet and statement
of consolidated capitalization of the Borrower and its consolidated
Subsidiaries, if any, as at September 30, 2006 and the related consolidated
statements of income, cash flows, common stockholders’ equity and income taxes
of the Borrower and its consolidated Subsidiaries, if any, for the fiscal year
ended on September 30, 2006, with the opinion thereon of Deloitte & Touche LLP,
and the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, if any, as at March 31, 2007 and the related
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries, if any, for the applicable three or six-month period
ended on such date, heretofore furnished to each of the Lenders are complete and
correct and fairly present the consolidated financial condition of the Borrower
and its consolidated Subsidiaries, if any, as at said date and the results of
their operations for the fiscal year and the applicable three or six-month
period ended on said dates (subject, in the case of financial statements as at
March 31, 2007 to normal year-end audit adjustments), all in accordance with
generally accepted accounting principles and practices applied on a consistent
basis. Neither the Borrower nor any of its Material Subsidiaries had on said
dates any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheets as at said dates.
     (b) Since March 31, 2007, there has been no material adverse change in the
consolidated financial condition or operations, or the prospects or business
taken as a whole, of the Borrower and its consolidated Subsidiaries, if any,
from that set forth in said financial statements as at said date.
     5.3 Litigation. Other than as set out in Schedule 5.3 hereto, there are no
legal or arbitral proceedings or any proceedings by or before any governmental
or regulatory authority or agency, now pending or (to the knowledge of the
Borrower) threatened against the Borrower or any of its Material Subsidiaries as
to which there is a reasonable possibility of an adverse determination and
which, if adversely determined, could have a Material Adverse Effect during the
term of this Agreement.
     5.4 No Breach. None of the execution and delivery of this Agreement and the
Notes, the consummation of the transactions herein contemplated and compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent under, the charter or By-laws of the Borrower, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which the Borrower or its Material Subsidiaries is a party or by which it is
bound or to which it is subject or which is applicable to it, or constitute a
default under any such agreement or instrument, or result in the creation or
imposition of any Lien upon any of the

34



--------------------------------------------------------------------------------



 



revenues or assets of the Borrower or any of its Material Subsidiaries pursuant
to the terms of any such agreement or instrument.
     5.5 Corporate Action. The Borrower has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the Notes and to consummate the transactions herein contemplated, and the
execution, delivery and performance of this Agreement and the Notes, and the
consummation of the transactions herein contemplated, by the Borrower have been
duly authorized by all necessary corporate action on its part; and this
Agreement has been duly and validly executed and delivered by the Borrower and
constitutes, and each of the Notes when executed and delivered for value will
constitute, its legal, valid and binding obligation, enforceable in accordance
with its terms.
     5.6 Regulatory Approval. The Borrower has obtained each consent,
authorization and approval of, and/or made each filing or registration with, any
governmental body or regulatory authority that is required in connection with
the execution, delivery or performance of this Agreement or the Notes or for the
consummation of the transactions herein contemplated, or for the validity or
enforceability thereof.
     5.7 Regulations U and X. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U or X, or any official rulings on or
interpretations of such regulations. Terms for which meanings are provided in
Regulation U or Regulation X or any regulations substituted therefor, as from
time to time in effect, are used in this Section 5.7 with such meanings.
     5.8 Pension and Welfare Plans. During the twelve consecutive-month period
prior to the date of the execution and delivery of this Agreement and prior to
the date of any borrowing hereunder, no steps have been taken to terminate or
completely or partially withdraw from any Pension Plan, and no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under section 302 (f) of ERISA. No condition exists or event or
transaction has occurred with respect to any Pension Plan which might result in
the incurrence by the Borrower or any member of the Controlled Group of any
material liability, fine or penalty. Except as disclosed in Schedule 5.8
(“Employee Benefit Plans”), neither the Borrower nor any member of the
Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     5.9 Accuracy of Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender will be, true and accurate in every material
respect on the date as of which such information is dated or certified and as of
the date of execution and delivery of this Agreement by the Administrative Agent
and such Lender, and such information is not, or shall not be, as the case may
be, incomplete by omitting to state any material fact necessary to make such
information not misleading.

35



--------------------------------------------------------------------------------



 



     5.10 Taxes. United States Federal income tax returns of the Borrower and
those of its Subsidiaries that have filed their returns on a consolidated basis
with the Borrower have been examined and/or closed through the fiscal year of
the Borrower ended September 30, 2006. The Borrower and its Subsidiaries have
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any of its Subsidiaries. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of taxes and other governmental
charges are, in the opinion of the Borrower, adequate.
     5.11 Environmental Warranties. Except as previously disclosed in the SEC
Disclosure Documents or on Schedule 5.11:
               (a) all facilities and property (including underlying
groundwater) owned, operated or leased by the Borrower or any of its
Subsidiaries are in material compliance with all Environmental Laws, except for
such instances of noncompliance as are unlikely, singly or in the aggregate, to
have a Material Adverse Effect;
               (b) there have been no past, and there are no pending or
threatened:
     (i) claims, complaints, notices or requests for information received by the
Borrower or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law or,
     (ii) complaints, notices or inquiries to the Borrower or any of its
Subsidiaries regarding potential liability under any Environmental Law;
     except as are unlikely, singly or in the aggregate, to have a Material
Adverse Effect;
               (c) to the Borrower’s knowledge, there have been no Releases of
Hazardous Materials at, on or under any property now or previously owned,
operated or leased by the Borrower or any of its Subsidiaries that, singly or in
the aggregate, are reasonably likely to have a Material Adverse Effect during
the term of this Agreement;
               (d) the Borrower and its Subsidiaries have been issued and are in
material compliance with all permits, certificates, approvals, licenses and
other authorizations relating to environmental matters and necessary for their
businesses;
               (e) no property now or previously owned, operated or leased by
the Borrower or any of its Subsidiaries is listed or proposed for listing (with
respect to owned property only) on the National Priorities List pursuant to
CERCLA or on any similar state list of sites requiring investigation or cleanup;
               (f) to the Borrower’s knowledge, there are no underground storage
tanks, active or abandoned, including petroleum storage tanks, on or under any
property now or previously owned, operated or leased by the Borrower or any of
its

36



--------------------------------------------------------------------------------



 



Subsidiaries that, singly or in aggregate, could have a Material Adverse Effect
during the term of this Agreement;
               (g) to the Borrower’s knowledge, neither Borrower nor any of its
Subsidiaries has directly transported or directly arranged for the
transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list or which is the subject of Federal, state
or local enforcement actions or other investigations which may lead to material
claims against the Borrower or such Subsidiary for any remedial work, damage to
natural resources or personal injury, including claims under CERCLA that, singly
or in the aggregate, are likely to have a Material Adverse Effect during the
term of this Agreement;
               (h) there are no polychlorinated biphenyls or friable asbestos
present at any property now or previously owned, operated or leased by the
Borrower or any of its Subsidiaries that, singly or in the aggregate, could have
a Material Adverse Effect during the term of this Agreement; and
               (i) no conditions exist at, on or under any property now or
previously owned or leased by the Borrower or any of its Subsidiaries which,
with the passage of time, or the giving of notice or both, would give rise to
liability under any Environmental Law, which would have a Material Adverse
Effect during the term of this Agreement.
     5.12 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     6.1 Financial Statements. The Borrower shall deliver to the Administrative
Agent (and, in the case of clauses (e), (f) and (g) below, to each of the
Lenders):
               (a) as soon as available and in any event within 50 days after
the end of each of the first three fiscal quarterly periods of each fiscal year
of the Borrower, a consolidated statement of income of the Borrower and its
consolidated Subsidiaries for such period and for the period from the beginning
of the respective fiscal year to the end of such period, and a consolidated
statement of cash flows for the period from the beginning of the respective
fiscal year to the end of such period, the related consolidated balance sheet as
at the end of such period, accompanied by a certificate of a senior financial
officer of the Borrower, which certificate shall state that said financial
statements fairly present the consolidated financial condition and results of
operations of

37



--------------------------------------------------------------------------------



 



the Borrower and its consolidated Subsidiaries in accordance with generally
accepted accounting principles, consistently applied, as at the end of, and for,
such period (subject to normal year-end audit adjustments);
               (b) as soon as available and in any event within 95 days after
the end of each fiscal year of the Borrower, consolidated statements of income,
common stockholders’ equity, cash flows, and income taxes of the Borrower and
its consolidated Subsidiaries for such year and the related consolidated balance
sheet and statement of capitalization at the end of such year, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state, without
material qualification, that said financial statements fairly present the
consolidated financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as at the end of, and for, such
fiscal year;
               (c) promptly upon their becoming available, notification of the
filing of all registration statements, regular periodic reports, if any, and SEC
Disclosure Documents which the Borrower shall have filed with the Securities and
Exchange Commission (or any governmental agency substituted therefor) or any
national securities exchange;
               (d) promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies, if not publicly available, or notification of the
mailing, of all financial statements, reports and proxy statements so mailed;
               (e) promptly after the Borrower knows or has reason to know that
any Event of Default or Unmatured Default has occurred, a notice of such Event
of Default or Unmatured Default, describing the same in reasonable detail, and
indicating what action is being undertaken with respect to such Event of Default
or Unmatured Default;
               (f) immediately upon becoming aware of the institution of any
steps by the Borrower or any other Person to terminate any Pension Plan or the
complete or partial withdrawal from any Pension Plan by the Borrower or any
member of its Controlled Group, or the failure to make a required contribution
to any Pension Plan if such failure is sufficient to give rise to a Lien under
section 302(f) of ERISA, or the taking of any action with respect to a Pension
Plan which could result in the requirement that the Borrower furnish a bond or
other security to the PBGC or such Pension Plan, or the occurrence of any event
with respect to any Pension Plan which could result in the incurrence by the
Borrower of any material liability, fine or penalty, or any material increase in
the contingent liability of the Borrower with respect to any post-retirement
Welfare Plan benefit, notice thereof and copies of all documentation relating
thereto; and
               (g) from time to time such other information regarding the
business, affairs or financial condition of the Borrower or any of its
Subsidiaries as any Lender or the Administrative Agent may reasonably request.

38



--------------------------------------------------------------------------------



 



The Borrower will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to clause (a) or (b) above, a
certificate of a senior financial officer of the Borrower to the effect that no
Event of Default or Unmatured Default has occurred and is continuing (or, if any
Event of Default or Unmatured Default, has occurred and is continuing,
describing the same in reasonable detail, and indicating what action is being
undertaken with respect to such Event of Default or Unmatured Default) and
including a calculation of the financial covenant under Section 6.6.
     6.2 Litigation. The Borrower shall promptly give to each Lender notice of
all legal or arbitral proceedings, and of all proceedings before any
governmental or regulatory authority or agency, affecting the Borrower or its
Material Subsidiaries, except proceedings as to which there is no reasonable
possibility of an adverse determination or which, if adversely determined, would
not have a Material Adverse Effect during the term of this Agreement.
     6.3 Corporate Existence, Compliance with Laws, Taxes, Examination of Books,
Insurance, etc. The Borrower shall, and shall cause each of its Material
Subsidiaries to: preserve and maintain its corporate existence and all of its
material rights, privileges and franchises if failure to maintain such
existence, rights, privileges or franchises would materially and adversely
affect the financial condition or operations of, or the business taken as a
whole, of the Borrower and its Subsidiaries; comply with the requirements of all
Applicable Laws, rules, regulations and orders of governmental or regulatory
authorities if failure to comply with such requirements would materially and
adversely affect the financial condition or operations of, or the business taken
as a whole, of the Borrower and its Subsidiaries; pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained; maintain all of its properties
used or useful in its business in good working order and condition, ordinary
wear and tear excepted; permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Lender or the Administrative Agent (as the case may be); and
keep insured by financially sound and reputable insurers all property of a
character usually insured by corporations engaged in the same or similar
business similarly situated against loss or damage of the kinds and in the
amounts customarily insured against by such corporations and carry such other
insurance as is usually carried by such corporations.
     6.4 Use of Proceeds. The Borrower shall use the proceeds of the Loans
hereunder for its general corporate purposes (in compliance with all applicable
legal and regulatory requirements).
     6.5 Environmental Covenant. The Borrower will, and will cause each of its
Subsidiaries to:
               (a) use and operate all of its facilities and properties in
compliance with all Environmental Laws except for such noncompliance which,
singly or in the aggregate, will not have a Material Adverse Effect, keep all
necessary permits,

39



--------------------------------------------------------------------------------



 



approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, except where
the failure to keep such permits, approvals, certificates, licenses or other
authorizations, or any noncompliance with the provisions thereof, will not have
a Material Adverse Effect, and handle all Hazardous Materials in compliance with
all applicable Environmental Laws, except for any noncompliance that will not
have a Material Adverse Effect;
               (b) immediately notify the Administrative Agent and provide
copies upon receipt of all written inquiries from any local, state or Federal
governmental agency, claims, complaints or notices relating to the condition of
its facilities and properties or compliance with Environmental Laws which will
have a Material Adverse Effect, and promptly cure and have dismissed with
prejudice or investigate and contest in good faith any actions and proceedings
relating to material compliance with Environmental Laws; and
               (c) provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 6.5.
     6.6 Financial Covenant. The Borrower will not permit the ratio of (i) its
Consolidated Financial Indebtedness to (ii) its Consolidated Total
Capitalization to exceed 0.65 to 1.0 at any time.
     6.7 Local Regulatory Commission Approval. The Borrower shall promptly
notify the Administrative Agent in the event that the borrowing of any Loan by
the Borrower will require the approval of the Public Service Commission of the
District of Columbia, the Public Service Commission of Maryland, or the State
Corporation Commission of the Commonwealth of Virginia. The Borrower will obtain
any such required approval prior to the time such approval is required. Promptly
upon receipt of any such approval, the Borrower will furnish a copy thereof to
the Administrative Agent.
ARTICLE VII
EVENTS OF DEFAULT
     The occurrence of any one or more of the following events shall constitute
an Event of Default:
     7.1 The Borrower shall default in the payment of any principal of or
interest on any Loan or any other amount payable by it hereunder when due.
     7.2 The Borrower or any of its Material Subsidiaries shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness; or any event specified in any note, agreement, indenture or other
document evidencing or relating to any such Indebtedness shall occur if the
effect of such event is to cause, or (with the giving of any notice or the lapse
of time or both) to permit the holder or holders of such Indebtedness (or a
trustee or

40



--------------------------------------------------------------------------------



 



agent on behalf of such holder or holders) to cause, such Indebtedness to become
due prior to its stated maturity.
     7.3 Any representation, warranty or certification made or deemed made
herein by the Borrower, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof, shall prove to have been
false or misleading as of the time made, deemed made, or furnished in any
material respect.
     7.4 The Borrower shall default in the performance of its obligations under
Section 6.1(e) or 6.6 hereof.
     7.5 The Borrower shall default in the performance of any of its other
obligations in this Agreement and such default shall continue unremedied for a
period of 15 days after the earlier of (i) the date on which a senior officer of
the Borrower becomes aware of such default, or (ii) the date on which notice
thereof is given to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent).
     7.6 The Borrower or any of its Material Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due.
     7.7 The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing.
     7.8 A proceeding or case shall be commenced, without the application or
consent of the Borrower or any of its Material Subsidiaries, in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Borrower or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Borrower or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or an order for relief against the Borrower or
such Material Subsidiary shall be entered in an involuntary case under the
Bankruptcy Code.
     7.9 A final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate that is not covered by insurance, performance bonds
or the like shall be rendered by a court or courts against the Borrower or any
of its Subsidiaries, and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 90 days from the date of entry thereof and the

41



--------------------------------------------------------------------------------



 



Borrower or the relevant Subsidiary shall not, within said period of 90 days, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal.
     7.10 Any of the following events shall occur with respect to any Pension
Plan:
     (i) the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; or
     (ii) the complete or partial withdrawal from any Pension Plan by the
Borrower or any member of its Controlled Group if, as a result of such
withdrawal, the Borrower or any such member could incur any liability by such
Pension Plan in excess of $50,000,000; or
     (iii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.
     7.11 Any license, consent, authorization or approval, filing or
registration now or hereafter necessary to enable the Borrower to comply with
its obligations hereunder or under the Notes shall be revoked, withdrawn,
withheld or not effected or shall cease to be in full force and effect.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1 Acceleration. (i) If any Event of Default described in Section 7.6, 7.7
or 7.8 occurs with respect to the Borrower, the obligations of the Lenders to
make Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Event of Default occurs,
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) may terminate or suspend the obligations of the Lenders to
make Loans hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.
     (ii) If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Event of Default (other than any Event of Default
as described in Section 7.6, 7.7 or 7.8) and before any judgment or decree for
the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
     8.2 Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying

42



--------------------------------------------------------------------------------



 



any provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Event of Default hereunder;
provided, however, that no such supplemental agreement shall, without the
consent of each Lender affected thereby:
     (i) Extend the final maturity of any Loan or forgive all or any portion of
the principal amount thereof, or reduce the rate or extend the time of payment
of interest or fees thereon;
     (ii) Reduce the percentage specified in the definition of Required Lenders;
     (iii) Extend the Facility Termination Date, increase the period by which
the Repayment Date may be extended pursuant to Section 2.8, reduce the amount or
extend the payment date for, the mandatory payments required under
Section 2.1.3, increase the amount the Commitment of such Lender hereunder
(without the consent of such Lender), or permit the Borrower to assign its
rights under this Agreement; or
     (iv) Amend this Section 8.2 or any provision of this Agreement requiring
the consent or other action of all of the Lenders.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.
     8.3 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or the inability of the Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive during the period that the
Loans herein contemplated are outstanding.
     9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
Applicable Law.

43



--------------------------------------------------------------------------------



 



     9.3 Headings. Headings to Articles, Sections and subsections of, and
Annexes, Schedules and Exhibits to the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
     9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the fee letters described in Section 10.13.
     9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 9.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
     9.6 Expenses; Indemnification. (i) (i) The Borrower shall pay or reimburse
the Administrative Agent and the Arranger for any costs, internal charges and
out of pocket expenses (including attorneys’ fees and time charges of attorneys
for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arranger, and their respective Affiliates, in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification,
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Administrative Agent, the Arranger and the Lenders for any costs, internal
charges and out of pocket expenses (including attorneys’ fees and time charges
of attorneys for the Administrative Agent, the Arranger and the Lenders, which
attorneys may be employees of the Administrative Agent, the Arranger or the
Lenders) paid or incurred by the Administrative Agent, the Arranger or any
Lender in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Borrower under this Section include, without
limitation, costs and expenses incurred in connection with the Reports described
in the following sentence. The Borrower acknowledges that from time to time the
Administrative Agent may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
the Administrative Agent from information furnished to it by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement.
     (ii) The Borrower hereby further agrees to indemnify each Indemnified
Person against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not such Indemnified Person is a party thereto)
which any of them may pay or incur arising out of (A) any Loan Document Related
Claim (whether asserted by such Indemnified Person or the Borrower or any other
Person), including the prosecution or defense thereof and any litigation or
proceeding

44



--------------------------------------------------------------------------------



 



with respect thereto (whether or not, in the case of any such litigation or
proceeding, such Indemnified Person is a party thereto), or (B) any
investigation, governmental or otherwise, arising out of, related to, or in any
way connected with, the Loan Documents or the relationships established
thereunder, except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6, and
under Article III, shall survive the termination of this Agreement. All amounts
payable by the Borrower under this Section 9.6 and under the other provisions of
the Loan Documents shall, except as otherwise expressly provided, be immediately
due upon request for the payment thereof.
     9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
     9.8 Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Generally Accepted Accounting
Principles, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower’s
audited financial statements.
     9.9 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable. To the extent
permitted by Applicable Law, the Borrower hereby waives any provision of
Applicable Law that renders any provision of the Loan Documents prohibited or
unenforceable in any respect.
     9.10 Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent, the
Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrower. Neither the Administrative Agent, the Arranger nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. The Borrower agrees that neither the Administrative Agent, the
Arranger nor any Lender shall have liability to the Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Administrative Agent, the Arranger
nor any Lender shall have any liability with respect to, and the Borrower hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

45



--------------------------------------------------------------------------------



 



     9.11 Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates and to other Lenders and
their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by
Applicable Law, (v) to any Person in connection with any legal proceeding to
which such Lender is a party, (vi) to such Lender’s direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, and (vii) permitted by
Section 12.5.
     9.12 Disclosure. The Borrower and each Lender hereby acknowledge and agree
that the Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.
     9.13 Rights Cumulative. Each of the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents shall be in
addition to all of their other rights and remedies under the Loan Documents and
Applicable Law, and nothing in the Loan Documents shall be construed as limiting
any such rights or remedies.
     9.14 Syndication Agent; Documentation Agents. Neither the Syndication Agent
nor the Documentation Agents shall have any liability or obligation whatsoever
to the Borrower, the Administrative Agent or any Lender at any time under this
Agreement, other than its obligations as a Lender hereunder.
ARTICLE X
THE ADMINISTRATIVE AGENT
     10.1 Appointment; Nature of Relationship. Wachovia Bank, National
Association, is hereby appointed by each of the Lenders as its administrative
agent hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Administrative Agent agrees to act
as such contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the term “administrative agent” and the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of Section 9-102(a)(72)(E) of the Uniform Commercial
Code and (iii) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Agreement and the other
Loan Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

46



--------------------------------------------------------------------------------



 



     10.2 Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent. The Administrative Agent shall not be
required under any circumstances to take any action that, in its judgment, is
contrary to any provision of the Loan Documents or Applicable Law.
     10.3 General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith, except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
     10.4 No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Event of Default or
Unmatured Default; (e) the validity, enforceability, effectiveness, sufficiency
or genuineness of any Loan Document or any other instrument or writing furnished
in connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries. The Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrower to the Administrative Agent at such
time, but is voluntarily furnished by the Borrower to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).
     10.5 Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

47



--------------------------------------------------------------------------------



 



     10.6 Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys in fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the conduct or misconduct of any such agents or
attorneys in fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangements
among the Administrative Agent, the Borrower and the Lenders and all matters
pertaining to the Administrative Agent’s duties hereunder and under any other
Loan Document.
     10.7 Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, electronic mail, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the advice or opinion of counsel
selected by the Administrative Agent, which counsel may be employees of the
Administrative Agent.
     10.8 Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any Liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents; provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.4 shall, notwithstanding
the provisions of this Section 10.8, be paid by the relevant Lender in
accordance with the provisions thereof. The obligations of the Lenders under
this Section 10.8 shall survive payment of the Obligations and termination of
this Agreement.
     10.9 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such Event
of Default or Unmatured Default and stating that such notice is a “Notice of
Default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.

48



--------------------------------------------------------------------------------



 



     10.10 Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person. The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.
     10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent, any Documentation Agent, any Arranger or any other Lender and
based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Syndication Agent, any Documentation Agent,
the Arranger or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents.
     10.12 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign. The Administrative Agent may be removed at any time
for gross negligence or willful misconduct by written notice received by the
Administrative Agent from the Required Lenders, such removal to be effective on
the date specified by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent.
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights,

49



--------------------------------------------------------------------------------



 



powers, privileges and duties of the resigning or removed Administrative Agent.
Upon the effectiveness of the resignation or removal of the Administrative
Agent, the resigning or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the Loan Documents. After the
effectiveness of the resignation or removal of an Administrative Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.
     10.13 Administrative Agent and Arranger Fees. The Borrower agrees to pay to
the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger from
time to time.
     10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
     11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under Applicable Law, if the Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any such Lender to or for the credit or account of the Borrower
may be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.
     11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans or fees (other than payments received pursuant
to Section 3.1, 3.2, 3.4 or 3.5 or payments of principal or interest on
Competitive Bid Loans at a time when no Event of Default is continuing) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to acquire a portion of the Loans held by the other
Lenders so that after such acquisition each Lender will hold its ratable
proportion of the then outstanding Loans. If any Lender, whether in connection
with setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or other amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral or
other

50



--------------------------------------------------------------------------------



 



protection ratably in proportion to their Loans. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank; provided, however, that
no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
     12.2 Participations.
          12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Loan owing to such Lender, any Note held by such Lender, any Commitment
of such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Loans and the holder of any Note issued to it in evidence thereof
for all purposes under the Loan Documents, all amounts payable by the Borrower
under this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
          12.2.2 Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the

51



--------------------------------------------------------------------------------



 




Loan Documents other than any amendment, modification or waiver with respect to
any Loan or Commitment in which such Participant has an interest which would
require consent of all of the Lenders pursuant to the terms of Section 8.2 or of
any other Loan Document. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 8.2 that affects such Participant.
          12.2.3 Benefit of Setoff. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents; provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
          12.2.4 Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be entitled to the benefits of Article III to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.3.1. A Participant shall not be entitled to receive any greater
payment under Article III than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.5 as though it
were a Lender.

52



--------------------------------------------------------------------------------



 



     12.3 Assignments.
          12.3.1 Permitted Assignments. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time assign to one
or more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be pursuant to an
agreement substantially in the form of Exhibit 12.3.1. The consent of the
Borrower and the Administrative Agent shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
Affiliate thereof; provided, however, that if an Event of Default has occurred
and is continuing, the consent of the Borrower shall not be required. Such
consent shall not be unreasonably withheld or delayed. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate thereof shall
(unless each of the Borrower and the Administrative Agent otherwise consents) be
in an amount not less than the lesser of (i) $5,000,000 or (ii) the remaining
amount of the assigning Lender’s Commitment (calculated as at the date of such
assignment) or outstanding Loans (if the applicable Commitment has been
terminated).
          12.3.2 Effect; Effective Date. Upon (i) delivery to the Administrative
Agent of an assignment, together with any consents required by Section 12.3.1,
and (ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment. On and after the effective date of such assignment, such Purchaser
shall for all purposes be a Lender party to this Agreement and any other Loan
Document executed by or on behalf of the Lenders and shall have all the rights
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party hereto, and no further consent or action by the
Borrower, the Lenders or the Administrative Agent shall be required to release
the transferor Lender with respect to the percentage of the Aggregate
Commitments assigned to such Purchaser. Upon the consummation of any assignment
to a Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this paragraph shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2.2.
     12.4 Assignment to Reflect Amended Commitments. The Lenders whose
Commitments, after giving effect to this Agreement, are greater than their
Commitment prior to giving effect to this Agreement (each an “Increasing
Commitment Lender”) shall purchase, as an assignment from each Lender whose
Commitment after giving effect to this Agreement is less than its Commitment
prior to giving effect to this Agreement (each a “Decreasing Commitment
Lender”), such portions of such Decreasing Commitment Lenders’ Loans outstanding
at such time such that, after giving effect to such assignments, the respective
Commitment of each Lender shall be equal to such Lender’s Commitment Percentage
of the Aggregate Commitments. The purchase price for the Loans so assigned shall
be the principal amount of the Loans so assigned plus the amount of accrued and
unpaid interest thereon as of the date of assignment.

53



--------------------------------------------------------------------------------



 



Each Increasing Commitment Lender shall pay the aggregate purchase price payable
by it to the Administrative Agent on the Agreement Date and the Administrative
Agent shall promptly forward to each Decreasing Commitment Lender the portion
thereof payable to it. Upon payment by an Increasing Commitment Lender of the
purchase price payable by it to a Decreasing Commitment Lender, such Decreasing
Commitment Lender shall be automatically deemed to have sold and made the
applicable assignments to such Increasing Commitment Lender and shall, to the
extent of the interest assigned, be released from its obligations under the Loan
Documents, and such Increasing Commitment Lender shall be automatically deemed
to have purchased and assumed such assignments from such Decreasing Commitment
Lender and, if not already a Lender hereunder, shall be a party hereto and, to
the extent of the interest assigned, have the rights and obligations of a Lender
under the Loan Documents.
     12.5 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
     12.6 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).
ARTICLE XIII
NOTICES
     13.1 Notices. Except as otherwise permitted by Section 2.14 with respect to
Borrowing Notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth below its signature hereto or
(z) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower in accordance with the provisions of this Section 13.1.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II shall not be effective until received.

54



--------------------------------------------------------------------------------



 



     13.2 Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
ARTICLE XIV
COUNTERPARTS; EFFECTIVENESS; AMENDMENT AND RESTATEMENT OF EXISTING CREDIT
AGREEMENT
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall
become effective when (a) it has been executed by the Borrower, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action and (b) the Borrower has paid all outstanding fees and other amounts
payable by the Borrower to the Exiting Lenders in connection with the
termination of each Exiting Lender’s rights and obligations under the Existing
Credit Agreement.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     15.1 CHOICE OF LAW. THE RIGHTS AND DUTIES OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THIS AGREEMENT AND THE NOTES
(INCLUDING MATTERS RELATING TO THE MAXIMUM PERMISSIBLE RATE), AND THE OTHER LOAN
DOCUMENTS SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
     15.2 CONSENT TO JURISDICTION. Any judicial proceeding brought against the
Borrower with respect to any Loan Document Related Claim may be brought in any
court of competent jurisdiction in The City of New York, and, by execution and
delivery of this Agreement, the Borrower (a) accepts, generally and
unconditionally, the nonexclusive jurisdiction of such courts and any related
appellate court and irrevocably agrees to be bound by any judgment rendered
thereby in connection with any Loan Document Related Claim and (b) irrevocably
waives any objection it may now or hereafter have as to the venue of any such
proceeding brought in such a court or that such a court is an inconvenient
forum. The Borrower hereby waives personal service of process and consents that
service of process upon it may be made by certified or registered mail, return
receipt requested, at its address specified or determined in accordance with the
provisions of Article XIII, and service so made shall be deemed completed on the
third Business Day after such service is deposited in the mail. Nothing herein
shall affect the right of the Administrative Agent, any Lender or any other
Indemnified Person to serve process in any other manner permitted by law or
shall limit the right of the Administrative Agent, the Syndication Agent, any
Documentation Agent, any Lender or any other Indemnified Person to bring
proceedings against the Borrower in the courts of any other jurisdiction. Any
judicial proceeding by the Borrower against the Administrative Agent or any

55



--------------------------------------------------------------------------------



 



Lender involving any Loan Document Related Claim shall be brought only in a
court located in the City and State of New York.
     15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY LOAN
DOCUMENT RELATED CLAIM.
     15.4 LIMITATION ON LIABILITY. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
NEITHER THE ADMINISTRATIVE AGENT, NOR THE LENDERS NOR ANY OTHER INDEMNIFIED
PERSON SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR, ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES, AND TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, PUNITIVE DAMAGES
SUFFERED BY THE BORROWER IN CONNECTION WITH ANY LOAN DOCUMENT RELATED CLAIM.
     15.5 USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Borrower in accordance with the Patriot Act.
[SIGNATURE PAGES FOLLOW]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent
have executed this Agreement as of the date first above written.

                  WASHINGTON GAS LIGHT COMPANY
 
           
 
  By:   /s/ Shelley C. Jennings    
 
           
 
  Name:   Shelley C. Jennings    
 
  Title:   Treasurer    
 
                101 Constitution Ave. N.W.     Washington, DC 20080
 
                Attention: Shelley C. Jennings, Treasurer     Telephone: 202
624-6668     Fax: 202 624-6655

 



--------------------------------------------------------------------------------



 



             
Commitment
            $34,929,000   WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent and a Lender    
 
           
 
  By:   /s/ Dan Wolff    
 
           
 
  Name:   Dan Wolff    
 
  Title:   Vice President    
 
                301 South College Street     NC0760,     Charlotte, NC 28288
 
                Attention: Shannan Townsend     Telephone: 704 383-9580     Fax:
704 383-6647

 



--------------------------------------------------------------------------------



 



             
Commitment
            $32,786,000   BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as
Syndication Agent and a Lender    
 
           
 
  By:   /s/ Nicholas R. Battista    
 
           
 
  Name:   Nicholas R. Battista    
 
  Title:   Vice President    
 
                1251 Avenue of the Americas     New York, New York 10020-1104
 
                Attention: Nicholas R. Battista     Telephone: 212-782-4333    
Fax: 212-782-6440

 



--------------------------------------------------------------------------------



 



             
Commitment
            $31,714,000   CITIBANK, N.A., as a Documentation Agent and a Lender
   
 
           
 
  By:   /s/ David E. Hunt    
 
           
 
  Name:   David E. Hunt    
 
  Title:   Attomey-in-Fact    
 
                333 Clay Street, St. 3700         Houston, Texas 77002    
 
                Attention: David E. Hunt         Telephone: 713 654-2829        
Fax: 713 481-0255    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $31,714,000   SUNTRUST BANK, as a Documentation Agent
and a Lender    
 
           
 
  By:   /s/ Yann Pirio    
 
           
 
  Name:   Yann Pirio    
 
  Title:   Vice President    
 
                Mail Code 1929, 303 Peachtree Street         Atlanta, Georgia
30308    
 
                Attention: Yann Pirio         Telephone: 404 813-5498        
Fax: 404 827-6270    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $31,714,000   WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Documentation Agent and a Lender    
 
           
 
  By:   /s/ Jo Ann Vasquez    
 
           
 
  Name:   Jo Ann Vasquez    
 
  Title:   Vice President    
 
                MAC T5002-090         1000 Louisiana Street, 9th Floor        
Houston, Texas 77002    
 
                Attention: Jo Ann Vasquez         Telephone: 713 319-1922      
  Fax: 713 739-1087    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $28,929,000   THE BANK OF NEW YORK, as a Lender    
 
           
 
  By:   /s/ Richard A. Matthews    
 
           
 
  Name:   Richard A. Matthews    
 
  Title:   Vice President    
 
                One Wall Street, 19th Floor         New York, New York 10286    
 
                Attention: John Watt         Telephone: 212-635-7533        
Fax: 212-635-7923    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $28,929,000   JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Helen D. Davis    
 
           
 
  Name:   Helen D. Davis    
 
  Title:   Vice President    
 
                10 South Dearborn Street, IL1-0090         Chicago, Illinois
60603    
 
                Attention: Helen D. Davis         Telephone: 312 732-1759      
  Fax: 312 732-1762    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $12,857,000   BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Jim Langley    
 
           
 
  Name:   Jim Langley    
 
  Title:   Vice President    
 
                8300 Greensboro Drive         Mezzanine Level         McLean,
Virginia 22102    
 
                Attention: Jim Langley         Telephone: 703-761-8356        
Fax: 704-719-8483    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $18,214,000   PNC BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ D. Jermaine Johnson    
 
           
 
  Name:   D. Jermaine Johnson    
 
  Title:   Vice President    
 
                808 17th Street NW         Washington, D.C. 20006    
 
                Attention: D. Jermaine Johnson         Telephone: 202-835-5034  
      Fax: 202-835-5977    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $18,214,000   BRANCH BANKING & TRUST COMPANY, as a Lender    
 
           
 
  By:   /s/ James E. Davis    
 
           
 
  Name:   James E. Davis    
 
  Title:   Senior Vice President    
 
                8200 Greensboro Drive, Suite 1000         McLean, Virginia 22102
   
 
                Attention: Divina S. Tamayo         Telephone: 703-442-4038    
    Fax: 703-442-4025    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $15,000,000   THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By:   /s/ Thane Rattew    
 
           
 
  Name:   Thane Rattew    
 
  Title:   Managing Director    
 
                THE BANK OF NOVA SCOTIA           One Liberty Plaza, 26th Floor
        New York, New York 10006    
 
                Attention: Isabel Abella         Telephone: 212-25-5305        
Fax: 212-225-5480    

 



--------------------------------------------------------------------------------



 



             
Commitment
            $15,000,000   THE NORTHERN TRUST COMPANY, as a Lender    
 
           
 
  By:   /s/ Michael Kingsley    
 
           
 
  Name:   Michael Kingsley    
 
  Title:   Vice President    
 
                50 South LaSalle Street         Chicago, Illinois 60603    
 
                Attention: Sharon Jackson         Telephone: 312-630-1609      
  Fax: 312-630-6015    

 



--------------------------------------------------------------------------------



 



Schedule 1.1
PRICING SCHEDULE

                                          Applicable                     Margin
  Level I   Level II   Level III   Level IV   Level V
Eurodollar Base Rate Loans
    0.110 %     0.130 %     0.150 %     0.190 %     0.270 %
Alternate Base Rate Loans
    0.0 %     0.0 %     0.0 %     0.0 %     0.0 %

                                          Applicable                    
Facility Fee   Level I   Level II   Level III   Level IV   Level V
Facility Fee Rate
    0.040 %     0.045 %     0.050 %     0.060 %     0.080 %

                                          Applicable                    
Utilization Fee                     Rate   Level I   Level II   Level III  
Level IV   Level V
Utilization Fee Rate
    0.025 %     0.025 %     0.050 %     0.050 %     0.050 %

     For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
     “Level” means Level I, Level II, Level III, Level IV or Level V, as
applicable.
     “Level I” exists at any date if, on such date, any two of the following
ratings are in effect: the Moody’s Rating is Aa3 or higher, the S&P Rating is
AA- or higher, and the Fitch’s Rating is AA- or higher.
     “Level II” exists at any date if, on such date, any two of the following
ratings are in effect: the Moody’s Rating is A1, the S&P Rating is A+, and the
Fitch’s Rating is A+.
     “Level III” exists at any date if, on such date, any two of the following
ratings are in effect: the Moody’s Rating is A2, or the S&P Rating is A, and the
Fitch’s Rating is A.
     “Level IV” exists at any date if, on such date, any two of the following
ratings are in effect: the Moody’s Rating is A3, or the S&P Rating is A-, and
the Fitch’s Rating is A-.

 



--------------------------------------------------------------------------------



 



     “Level V” exists at any date if, on such date, the Moody’s Rating is less
than A3, the S&P Rating is less than A-, and the Fitch’s Rating is less than A-.
     “Fitch’s Rating” means, at any time, the rating issued by Fitch and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third party credit enhancement.
     “Moody’s Rating” means, at any time, the rating issued by Moody’s and then
in effect with respect to the Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement.
     “S&P Rating” means, at any time, the rating issued by S&P and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
     The Applicable Margin, the applicable Facility Fee Rate and the applicable
Utilization Fee Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Level as determined from the then-current Fitch’s
Rating, Moody’s Rating and S&P Rating. The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date. If at any time the Borrower has no Fitch’s Rating, no Moody’s Rating
or no S&P Rating, Level V shall exist. If no two ratings are at the same Level,
the Level of the intermediate rating shall apply.

2



--------------------------------------------------------------------------------



 



Schedule 5.3
LITIGATION
NONE

 



--------------------------------------------------------------------------------



 



Schedule 5.8
EMPLOYEE BENEFIT PLANS
     The Borrower provides certain health care and life insurance benefits for
its retired employees. Substantially all employees of Washington Gas Light
Company may become eligible for such benefits if they meet specified service
requirements and attain retirement status under the Pension Plan while working
for Washington Gas Light Company. The Borrower accounts for these benefits under
the provisions of Statement of Financial Accounting Standards No. 106 entitled
“Employers’ Accounting for Postretirement Benefits Other than Pensions.”
Reference is made to Footnote 12 in the Borrower’s Annual Report to Shareholders
for the fiscal year ended September 30, 2006, for the quantification of those
liabilities.

 



--------------------------------------------------------------------------------



 



Schedule 5.11
ENVIRONMENTAL MATTERS
     The Borrower received a letter from the property owner of a property
adjacent to one of its former manufactured gas plant (MGP) sites, claiming that
the owner has incurred additional expenses due to the presence of MGP wastes.
The Borrower responded to the letter, asking for additional information about
the costs incurred and the actions taken, including whether or not the property
owner has complied with the National Contingency Plan, and raising other
possible defenses.
     After receiving further correspondence from the property owner, the
Borrower responded that it does not believe that it has any liability for the
expenses incurred in connection with the MGP wastes.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.2.3
RATABLE BORROWING NOTICE
[Name and address of Administrative Agent
in accordance with Section 13.1]
Date:
Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
August 3, 2007 among Washington Gas Light Company, the Lenders parties thereto,
Wachovia Bank, National Association, as Administrative Agent, Bank of
Tokyo-Mitsubishi UFJ Trust Company, as Syndication Agent, Citibank, N.A.,
SunTrust Bank and Wells Fargo Bank, National Association, as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Credit Agreement”). Terms defined in the Credit Agreement
that are not otherwise defined herein are used herein with the meanings therein
ascribed to them. The undersigned hereby gives notice pursuant to Section 2.2.3
of the Credit Agreement of its request to have the following Ratable Loans made
to it on [insert requested date of borrowing]:

              Type of Loans1   Amount
 
       
 
       
 
       
 
       
 
       
 
       

     [Please disburse the proceeds of the Ratable Loans by [insert requested
method of disbursement].]2
     The undersigned represents and warrants that (a) the borrowing requested
hereby complies with the requirements of Section 2.2.3 of the Credit Agreement
and (b)
 

1   Specify whether the Loans are Absolute Bid Rate Loans or Eurodollar Base
Rate Loans and, if Eurodollar Base Rate Loans, the duration of the initial
Interest Period applicable thereto (e.g., “1-mo. Eurodollar”).   2   Include and
complete this sentence if the proceeds of the requested Ratable Loans are to be
disbursed in a manner other than by credit to an account of the Borrower at the
Administrative Agent’s address specified pursuant to Article XIII.

 



--------------------------------------------------------------------------------



 



[except to the extent set forth on Annex A hereto,]3 (i) each of the
representations and warranties contained in Article V (other than the
representations and warranties set forth in Sections 5.2(b), 5.3, 5.11(a),
5.11(b), 5.11 (c), 5.11(f), 5.11(g), 5.11(h) and 5.11(i)) are true and correct
as of the date hereof except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty was true and correct on and as of such earlier date and (except to
the extent the undersigned gives notice to the Lenders to the contrary prior to
5:00 p.m. (New York time) on the Business Day before the requested date for the
making of the Ratable Loans) will be true and correct at and as of the time the
Ratable Loans are made, in each case both with and without giving effect to the
Ratable Loans and the application of the proceeds thereof, and (ii) no Unmatured
Default has occurred and is continuing as of the date hereof or would result
from the making of the Ratable Loans or from the application of the proceeds
thereof if the Ratable Loans were made on the date hereof, and (except to the
extent the undersigned gives notice to the Lenders to the contrary prior to 5:00
p.m. (New York time) on the Business Day before the requested date for the
making of the Ratable Loans) no Unmatured Default will have occurred and be
continuing at the time the Ratable Loans are to be made or would result from the
making of the Ratable Loans or from the application of the proceeds thereof.

            WASHINGTON GAS LIGHT COMPANY
      By:           Name:           Title:        

 

3   If the representation and warranty in either clause (b)(i) or (b)(ii) would
be incorrect, include the material in brackets and set forth the reasons such
representation and warranty would be incorrect on an attachment labeled Annex A.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.2.4
NOTICE OF CONVERSION OR CONTINUATION
[Name and address of Administrative Agent
in accordance with Section 13.1]
Date:
Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
August 3, 2007 among Washington Gas Light Company, the Lenders parties thereto,
Wachovia Bank, National Association, as Administrative Agent, Bank of
Tokyo-Mitsubishi UFJ Trust Company, Citibank, N.A., SunTrust Bank and Wells
Fargo Bank, National Association, as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”). The undersigned hereby gives notice pursuant to
Section 2.2.4 of the Credit Agreement of its desire to convert or continue the
Ratable Loans specified below into or as Ratable Loans of the Types and in the
amounts specified below on [insert date of conversion or continuation]:

                  Loans to be Converted or Continued   Resulting Loans Type of  
Last Day of Current             Loans1   Interest Period2   Amount   Type of
Loans1   Amount
 
               
 
               
 
               
 
               
 
               
 
               

     The undersigned represents and warrants that the conversions and
continuations requested hereby comply with the requirements of the Credit
Agreement.

            WASHINGTON GAS LIGHT COMPANY
      By:           Name:           Title:        

 

1   Specify whether the Loans are Alternate Base Rate Loans or Eurodollar Base
Rate Loans and, if Eurodollar Base Rate Loans, the duration of the current
Interest Period applicable thereto (e.g., “1-mo. Eurodollar”).   2   If the
Loans are Eurodollar Base Rate Loans, specify the last day of the initial
Interest Period applicable thereto

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3.2
COMPETITIVE BID QUOTE REQUEST
(Section 2.3.2)
                    ,                     1

     
To:
  Wachovia Bank, National Association,
 
  as administrative agent (the “Administrative Agent”)
 
   
From:
  Washington Gas Light Company (the “Borrower”)
 
   
Re:
  Amended and Restated Credit Agreement dated as of August 3, 2007 among
Washington Gas Light Company, the Lenders parties thereto, Wachovia Bank,
National Association, as Administrative Agent, Bank of Tokyo-Mitsubishi UFJ
Trust Company, as Syndication Agent, Citibank, N.A., SunTrust Bank and Wells
Fargo Bank, National Association, as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Agreement”)

          1. Capitalized terms used herein have the meanings assigned to them in
the Agreement.
          2. We hereby give notice pursuant to Section 2.3.2 of the Agreement
that we request Competitive Bid Quotes for the following proposed Competitive
Bid Loan(s):
          Borrowing Date:                     ,                    

              Principal Amount2   Interest Period3    
 
           
$
 
 
 
   

          3. Such Competitive Bid Quotes should offer [a Competitive Bid Margin]
[an Absolute Bid Rate].4
 

1   Each Competitive Bid Quote Request must be received by the Administrative
Agent no later than 11:00 a.m. at least five Business Days prior to the proposed
Borrowing Date; provided that, a Competitive Bid Quote Request requesting an
Absolute Bid Rate Auction does not need to be received by the Administrative
Agent until no later than 10.00 a.m. at least one Business Day prior to the
proposed Borrowing Date   2   Amount must be at least $5,000,000 and an integral
multiple of $1,000,000.   3   One (1), two (2), three (3) or six (6) months
(Eurodollar Auction) OR at least seven (7) and up to one hundred and eighty
(180) days (Absolute Bid Rate Auction), subject to the provisions of the
definitions of Eurodollar Interest Period and Absolute Bid Rate Interest Period.
  4   The Borrower may request either a Competitive Bid Margin or an Absolute
Bid Rate, but not both.

 



--------------------------------------------------------------------------------



 



     4. Upon acceptance by the undersigned of any or all of the Competitive Bid
Loans offered by Lenders in response to this request, the undersigned shall be
deemed to represent and warrant that (a) the borrowing requested hereby complies
with the requirements of Section 2.3.2 of the Credit Agreement and (b) (i) each
of the representations and warranties contained in Article V (other than the
representations and warranties set forth in Sections 5.2(b), 5.3, 5.11(a),
5.11(b), 5.11(c), 5.11(f), 5.11(g), 5.11(h) and 5.11(i)) are true and correct as
of the date hereof except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty was true and correct on and as of such earlier date and (except to the
extent the undersigned gives notice to the Administrative Agent to the contrary
prior to 5:00 p.m. (New York time) on the Business Day before the requested date
for the making of the Competitive Bid Loans) will be true and correct at and as
of the time the Competitive Bid Loans are made, in each case both with and
without giving effect to the Competitive Bid Loans and the application of the
proceeds thereof, and (ii) no Unmatured Default has occurred and is continuing
as of the date hereof or would result from the making of the Competitive Bid
Loans or from the application of the proceeds thereof if the Competitive Bid
Loans were made on the date hereof, and (except to the extent the undersigned
gives notice to the Lenders to the contrary prior to 5:00 p.m. (New York time)
on the Business Day before the requested date for the making of the Competitive
Bid Loans) no Unmatured Default will have occurred and be continuing at the time
the Competitive Bid Loans are to be made or would result from the making of the
Competitive Bid Loans or from the application of the proceeds thereof.

              WASHINGTON GAS LIGHT COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3.3
INVITATION FOR COMPETITIVE BID QUOTES
(Section 2.3.3)
                    ,                    

     
To:
  Each of the Lenders party to the Agreement
 
  referred to below  
Re:
  Invitation for Competitive Bid Quotes to
 
  Washington Gas Light Company (the “Borrower”)

     Pursuant to Section 2.3.3 of the Amended and Restated Credit Agreement
dated as of August 3, 2007 among Washington Gas Light Company, the Lenders
parties thereto, Wachovia Bank, National Association, as Administrative Agent,
Bank of Tokyo-Mitsubishi UFJ Trust Company, as Syndication Agent, Citibank,
N.A., SunTrust Bank and Wells Fargo Bank, National Association, as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Agreement”), we are pleased on behalf of the Borrower to
invite you to submit Competitive Bid Quotes to the Borrower for the following
proposed Competitive Bid Loan(s):
     Borrowing Date:                     ,                    

              Principal Amount   Interest Period    
 
           
$
 
 
 
   

     Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an
Absolute Bid Rate]. Your Competitive Bid Quote must comply with Section 2.3.4 of
the Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.
     Please respond to this invitation by no later than 9:00 a.m. (New York
time) on                     ,                     .

              WACHOVIA BANK, NATIONAL ASSOCIATION,     as Administrative Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3.4
COMPETITIVE BID QUOTE
(Section 2.3.4)
                    ,                    

     
To:
  Wachovia Bank, National Association,
 
  as Administrative Agent
 
   
Re:
  Competitive Bid Quote to Washington Gas Light Company (the “Borrower”)

     In response to your invitation on behalf of the Borrower dated
                    ,                    , we hereby make the following
Competitive Bid Quote pursuant to Section 2.3.4 of the Agreement hereinafter
referred to and on the following terms:
     1. Quoting Lender:                    
     2. Person to contact at Quoting Lender:                     
     3. Borrowing Date:                     1
     4. We hereby offer to make Competitive Bid Loan(s) in the following
principal amounts, for the following Interest Periods and at the following
rates:

                              Principal   Interest   [Competitive   [Absolute  
Minimum/Maximum Amount2   Period3   Bid Margin4]   Rate 5]   Amount 6
 
                           
$
                $          
 
                 

     We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Amended and Restated
Credit Agreement dated as of August 3, 2007 among Washington Gas Light Company,
the Lenders parties thereto, Wachovia Bank, National Association, as
Administrative Agent, Bank of Tokyo-Mitsubishi UFJ Trust Company, as Syndication
Agent, Citibank, N.A., SunTrust Bank and Wells Fargo Bank,
 

1   As set forth in the Invitation for Competitive Bid Quotes.   2   Principal
amount bid for each Interest Period may not exceed the principal amount
requested. Bids must be made for at least $5,000,000 and an integral multiple of
$1,000,000.   3   One (1), two (2), three (3) or six (6) months or at least
seven ( 7 ) and up to one hundred and eighty (180) days, as specified in the
related Invitation For Competitive Bid Quotes.   4   Competitive Bid Margin over
or under the Eurodollar Base Rate determined for the applicable Interest Period.
Specify percentage (rounded to the nearest 1/100 of 1%) and specify whether
“PLUS” or “MINUS”.   5   Specify rate of interest per annum (rounded to the
nearest 1/100 of 1%).   6   Specify minimum or maximum amount, if any, which the
Borrower may accept (see Section 2.3.4(ii)(f) and (g)).

 



--------------------------------------------------------------------------------



 



National Association, as Documentation Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Agreement”),
irrevocably obligates us to make the Competitive Bid Loan(s) for which any
offer(s) are accepted, in whole or in part. Capitalized terms used herein and
not otherwise defined herein shall have their meanings as defined in the
Agreement.

              Very truly yours,
 
            [NAME OF LENDER]
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.6.2
COMMITMENT INCREASE SUPPLEMENT
     THIS COMMITMENT INCREASE SUPPLEMENT is made and dated as of
                                                             , by and among
[ADDITIONAL COMMITMENT LENDER] (the “Additional Commitment Lender”), WASHINGTON
GAS LIGHT COMPANY, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent, to the Amended and Restated Credit Agreement dated as of August 3, 2007
among Washington Gas Light Company, the Lenders parties thereto, Wachovia Bank,
National Association, as Administrative Agent, Bank of Tokyo-Mitsubishi UFJ
Trust Company, as Syndication Agent, Citibank, N.A., SunTrust Bank and Wells
Fargo Bank, National Association, as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”). Terms used and not otherwise defined herein are used
herein with the meanings therein ascribed thereto in the Credit Agreement.
     WHEREAS, the Borrower desires to have the Aggregate Commitments increased;
and
     WHEREAS, the Additional Commitment Lender is willing to [become an
additional Lender][increase its Commitment];
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Upon the effectiveness of this Commitment Increase Supplement, [the
Additional Commitment Lender shall be a party to the Credit Agreement and shall
be entitled to all of the rights, and be subject to all of the obligations, of a
Lender under the Credit Agreement] [the Commitment of the Additional Commitment
Lender shall be increased from $                     to $
                                        .][The initial amount of the Additional
Commitment Lender’s Commitment shall be
$                                        .]1
     2. The Additional Commitment Lender acknowledges, and agrees to comply
with, its obligation under Section 2.6.2 of the Credit Agreement to purchase
assignments of Ratable Loans from the other Lenders on the effective date
hereof.
     3. This Commitment Increase Supplement shall become effective upon the
execution and delivery hereof by the Additional Commitment Lender, the Borrower
and the Administrative Agent, which Commitment Increase Supplement is subject to
the consent of the Administrative Agent.
     4. This Commitment Increase Supplement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     5. The rights and duties of the parties to this Commitment Increase
Supplement shall, pursuant to New York General Obligations Law Section 5-1401,
be governed by the law of the State of New York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of the day and year first written above.

            [ADDITIONAL COMMITMENT LENDER]
      By:           Name:           Title:           WASHINGTON GAS LIGHT
COMPANY
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 2.9
NOTICE OF PREPAYMENT
[Name and address of Administrative Agent
in accordance with Section 13.1]
Date:
Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
August 3, 2007 among Washington Gas Light Company, the Lenders parties thereto,
Wachovia Bank, National Association, as Administrative Agent, Bank of
Tokyo-Mitsubishi UFJ Trust Company, as Syndication Agent, Citibank, N.A.,
SunTrust Bank and Wells Fargo Bank, National Association, as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Credit Agreement”). The undersigned hereby gives notice
pursuant to Section 2.9 of the Credit Agreement that it will prepay the Ratable
Loans specified below on [insert date of prepayment]:

              Last Day of         Current     Type of Loans1   Interest Period  
Amount
 
       
                                        
                                            
                                        
 
       
                                        
                                            
                                        
 
       
                                        
                                            
                                        

     The undersigned represents and warrants that the prepayment requested
hereby complies with the requirements of the Credit Agreement.

            WASHINGTON GAS LIGHT COMPANY
      By:           Name:           Title:        

 

1   Specify whether the Loans are Alternate Base Rate Loans or a Eurodollar Base
Rate Loans and, if Eurodollar Base Rate Loans, the duration of the current
Interest Period applicable thereto (e.g., “1-mo. Eurodollar”)

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.13-1
RATABLE NOTE
[Date]
     Washington Gas Light Company, a Virginia and District of Columbia
corporation (the “Borrower”), promises to pay to the order of
                                                            (the “Lender”) the
aggregate unpaid principal amount of all Ratable Loans made by the Lender to the
Borrower pursuant to Section 2.2 of the Agreement (as hereinafter defined), in
immediately available funds at the place, in the type of money and funds, and in
the manner specified in Section 2.12 of the Agreement. The Borrower shall pay
the principal of and accrued and unpaid interest on the Ratable Loans in full on
the day one year after the date such Ratable Loan was made, unless the
Borrower’s Board of Directors, by a written resolution, has authorized such
Ratable Loan to be outstanding for a term in excess of one year, in which case
such Ratable Loan shall mature and become due and payable, and shall be repaid
by the Borrower, in full on the date fixed by such written resolution, but in no
event later than on the Facility Termination Date, or, if the Borrower exercises
the Term-Out Option pursuant to Section 2.8 of the Agreement, the day one year
after the Facility Termination Date.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Ratable Loan and the date and amount of each
principal payment hereunder.
     Presentment, demand, protest, notice of dishonor and notice of intent to
accelerate are hereby waived by the undersigned.
     This Ratable Note is one of the Notes issued pursuant to, and is entitled
to the benefits of, the Amended and Restated Credit Agreement dated as of
August 3, 2007 among Washington Gas Light Company, the Lenders parties thereto,
Wachovia Bank, National Association, as Administrative Agent, Bank of
Tokyo-Mitsubishi UFJ Trust Company, as Syndication Agent, Citibank, N.A.,
SunTrust Bank and Wells Fargo Bank, National Association, as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Agreement”), to which Agreement reference is hereby made
for a statement of the terms and conditions governing this Ratable Note,
including the terms and conditions under which this Ratable Note may be prepaid
or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.
     This Ratable Note shall, pursuant to New York General Obligations Law
Section 5-1401, be governed by the law of the State of New York.

                  WASHINGTON GAS LIGHT COMPANY    
 
           
 
  By:        
 
         
 
  Print Name:      
 
           
 
  Title:        
 
         

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
RATABLE NOTE OF WASHINGTON GAS LIGHT COMPANY,
DATED                                          ,

                      Principal   Maturity   Principal         Amount of   of
Interest   Amount   Unpaid Date   Loan   Period   Paid   Balance
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.13-2
COMPETITIVE BID NOTE
[Date]
     Washington Gas Light Company, a Virginia and District of Columbia
corporation (the “Borrower”), promises to pay to the order
of                                                            (the “Lender”) the
aggregate unpaid principal amount of all Competitive Bid Loans made by the
Lender to the Borrower pursuant to Section 2.3 of the Agreement (as hereinafter
defined), in immediately available funds at the place, in the type of money and
funds, and in the manner specified in Section 2.12 of the Agreement. The
Borrower shall pay the principal of and accrued and unpaid interest on each
Competitive Bid Loan in full on the last day of the Interest Period applicable
thereto.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Competitive Bid Loan and the date and amount of each
principal payment hereunder.
     Presentment, demand, protest, notice of dishonor and notice of intent to
accelerate are hereby waived by the undersigned.
     This Competitive Bid Note is one of the Notes issued pursuant to, and is
entitled to the benefits of, the Amended and Restated Credit Agreement dated as
of August 3, 2007 among Washington Gas Light Company, the Lenders parties
thereto, Wachovia Bank, National Association, as Administrative Agent, Bank of
Tokyo-Mitsubishi UFJ Trust Company, as Syndication Agent, Citibank, N.A.,
SunTrust Bank and Wells Fargo Bank, National Association, as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Agreement”), to which Agreement reference is hereby made
for a statement of the terms and conditions governing this Competitive Bid Note,
including the terms and conditions under which this Competitive Bid Note may be
prepaid or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.
     This Competitive Bid Note shall, pursuant to New York General Obligations
Law Section 5-1401, be governed by the law of the State of New York.

                  WASHINGTON GAS LIGHT COMPANY    
 
           
 
  By:        
 
         
 
  Print Name:      
 
           
 
  Title:        
 
         

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
COMPETITIVE BID NOTE OF WASHINGTON GAS LIGHT COMPANY,
DATED                                          ,

                      Principal   Maturity   Principal         Amount of   of
Interest   Amount   Unpaid Date   Loan   Period   Paid   Balance
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.1(e)
FORM OF OPINION
                                         , 2005
The Administrative Agent and the Lenders who are parties to the
Amended and Restated Credit Agreement described below.
Gentlemen/Ladies:
     As Vice President and General Counsel for Washington Gas Light Company (the
“Borrower”), I have represented the Borrower in connection with its execution
and delivery of an Amended and Restated Credit Agreement dated as of August 3,
2007 among Washington Gas Light Company, the Lenders parties thereto, Wachovia
Bank, National Association, as Administrative Agent, Bank of Tokyo-Mitsubishi
UFJ Trust Company, as Syndication Agent, Citibank, N.A., SunTrust Bank and Wells
Fargo Bank, National Association, as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Agreement”). All capitalized terms used in this opinion and not otherwise
defined herein shall have the meanings attributed to them in the Agreement.
     I have examined the Borrower’s Articles of Incorporation, Bylaws, Board
Resolutions, and regulatory authorizations, the Loan Documents and such other
matters of fact and law which I deem necessary in order to render this opinion.
Based upon the foregoing, it is my opinion that:
     1. The Borrower is a corporation, duly and properly incorporated, validly
existing and in good standing under the laws of its jurisdictions of
incorporation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.
     2. The execution and delivery by the Borrower of the Loan Documents and the
performance by the Borrower of its obligations thereunder have been duly
authorized by proper corporate proceedings on the part of the Borrower and will
not:
     (a) require any consent of the Borrower’s shareholders (other than any such
consent as has already been given and remains in full force and effect);
     (b) violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or (ii) the Borrower’s
articles or certificate of incorporation, or by laws, or (iii) the provisions of
any indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder; or
     (c) result in, or require, the creation or imposition of any Lien in, of or
on the Property of the Borrower pursuant to the terms of any indenture,
instrument or agreement binding upon the Borrower.

 



--------------------------------------------------------------------------------



 



     3. The Loan Documents have been duly executed and delivered by the Borrower
and constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.
     4. There is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the best of my knowledge after due inquiry,
threatened against the Borrower which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.
     5. The Borrower has obtained each order, consent, adjudication, approval,
license, authorization and validation from, and has made each filing, recording
and registration with (or has obtained an exemption by, or other action in
respect of), any governmental or public body or authority, or any subdivision
thereof, which is required to be obtained or made, as the case may be, by the
Borrower in connection with the execution and delivery of the Loan Documents,
the borrowings under the Agreement, the payment and performance by the Borrower
of the Obligations, or the legality, validity, binding effect or enforceability
of any of the Loan Documents.
     This opinion may be relied upon by the Administrative Agent, the Lenders
and their participants, assignees and other transferees.
Very truly yours,

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.2
COMPLIANCE CERTIFICATE

To:   The Lenders parties
to the Amended and Restated Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Amended
and Restated Credit Agreement dated as of August 3, 2007 among Washington Gas
Light Company, the Lenders parties thereto, Wachovia Bank, National Association,
as Administrative Agent, Bank of Tokyo-Mitsubishi UFJ Trust Company, as
Syndication Agent, Citibank, N.A., SunTrust Bank and Wells Fargo Bank, National
Association, as Documentation Agents (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Agreement”). Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected                      of the Borrower;
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Unmatured Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
     **[5. Schedule II attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement and the
other Loan Documents and the status of compliance.]**
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

         
 
                                                                              
                                                 
 
       
 
                                                                             
                                                 
 
       
 
                                                                             
                                                 
 
       
 
                                                                             
                                                 

 



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this            day of            ,   
.

             
 
           
 
  By:         
 
         
 
  Name:      
 
  Title:      

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of                                         ,                     
with
Provisions of                      and                      of
the Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
REPORTS AND DELIVERIES CURRENTLY DUE

 



--------------------------------------------------------------------------------



 



EXHIBIT 12.3.1
ASSIGNMENT AGREEMENT
     THIS ASSIGNMENT AGREEMENT (THIS “ASSIGNMENT AGREEMENT”) BETWEEN
                                                             (THE “ASSIGNOR”)
AND                                                             (THE “ASSIGNEE”)
IS DATED AS OF                                          ,                     .
THE PARTIES HERETO AGREE AS FOLLOWS:
     1. PRELIMINARY STATEMENT. The Assignor is a party to an Amended and
Restated Credit Agreement (which, as it may be amended, modified, renewed or
extended from time to time, is herein called the “Credit Agreement”) described
in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.
     2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The amount
of the Aggregate Commitments (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
     3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Administrative Agent) after this Assignment Agreement, together with any
consents required under the Credit Agreement, are delivered to the
Administrative Agent. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date are
not made on the proposed Effective Date.
     4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Loans hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Administrative Agent
all payments of principal, interest and fees with respect to the interest
assigned hereby. The Assignee will promptly remit to the Assignor any interest
on Loans and fees received from the Administrative Agent which relate to the
portion of the Commitment or Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and not previously paid by the
Administrative Agent or the Assignee to the Assignor. In the event that either
party hereto receives any payment to which the other party hereto is entitled
under this Assignment Agreement, then the party receiving such amount shall
promptly remit it to the other party hereto.

 



--------------------------------------------------------------------------------



 



     5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of
the recordation fee required to be paid to the Administrative Agent in
connection with this Assignment Agreement unless otherwise specified in Item 6
of Schedule 1.
     6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
(ii) any representation, warranty or statement made in or in connection with any
of the Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.
     7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee
(i) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information at it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) confirms that the execution and delivery of
this Assignment Agreement by the Assignee is duly authorized, (v) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender,
(vi) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vii) agrees to indemnify and hold the
Assignor harmless against all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non performance
of the obligations assumed under this Assignment Agreement, and (vii) if
applicable, attaches the forms prescribed by the Internal Revenue Service of the
United States certifying that the Assignee is entitled to receive payments under
the Loan Documents without deduction or withholding of any United States federal
income taxes.
     8. GOVERNING LAW. Pursuant to Section 5-1401 of the New York General
Obligation Law, this Assignment Agreement shall be governed by, and shall be
construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



     9. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
addresses set forth in Schedule 1.
     10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.
     IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement as of the date first above written.

                                  [NAME OF ASSIGNOR]    
 
                   
 
          By:        
 
                   
 
          Name:        
 
          Title:        
 
                                [NAME OF ASSIGNEE]    
 
                   
 
          By:        
 
                   
 
          Name:        
 
          Title:        
 
                    Consented to by:                
 
                    WASHINGTON GAS LIGHT COMPANY                
 
                   
By:
                   
 
                   
Name:
                   
Title:
                   
 
                    WACHOVIA BANK, NATIONAL ASSOCIATION,             as
Administrative Agent                
 
                   
By:
                   
 
                   
Name:
                   
Title:
                   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Assignment Agreement

         
1. Description and Date of Credit Agreement:
  Amended and Restated Credit Agreement dated as of August 3, 2007 among
Washington Gas Light Company, the Lenders parties thereto, Wachovia Bank,
National Association, as Administrative Agent, Bank of Tokyo-Mitsubishi UFJ
Trust Company, as Syndication Agent, Citibank, N.A., SunTrust Bank and Wells
Fargo Bank, National Association, as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”)    

2.   Date of Assignment Agreement:
                                        ,                       3.   Amounts (As
of Date of Item 2 above):

  a.   Assignee’s percentage of the Assignee’s Loans purchased under the
Assignment Agreement**                           %     b.   Amount of the
Assignee’s Loans purchased under the Assignment Agreement***       $
                    

4.   Assignee’s Commitment (or Loans with respect to terminated Commitments)
purchased hereunder: $                                           5.   Proposed
Effective Date:
                                                                    6.  
Assignee Address Information
                                                                    7.  
Assignor Address Information
                                                                 

 